            Case 1:19-cv-11240-JGK Document 1 Filed 12/09/19 Page 1 of 64



                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


John Bellocchio,                                             Case No.: 19-CV-11240

                       Plaintiff,

v.                                                                           COMPLAINT

Holy See (State of Vatican City; The Vatican),

                       Defendant.


       Plaintiff, for his cause of action against Defendant, alleges the following:

                                    NATURE OF THE ACTION

       1.       Plaintiff John Bellocchio (“Plaintiff” or “Bellocchio”) brings this lawsuit against

Defendant the Holy See as a result of being sexually abused as a child in approximately 1995 or

1996 by former Cardinal Archbishop Theodore E. McCarrick (“McCarrick”) while McCarrick was

the Archbishop of the Archdiocese of Newark, New Jersey. Before he was defrocked in 2018,

McCarrick was a prominent Catholic official who served as a bishop, archbishop, and cardinal in

the United States despite a history of sexual misconduct, including with minors.

       2.       Bellocchio was sexually abused by McCarrick in approximately 1995 or 1996,

approximately 7 years after another individual stated that he reported his own abuse as a minor by

McCarrick to Supreme Pontiff John Paul II and Defendant Holy See in approximately 1988.

Despite this report, McCarrick continued to be promoted within the ranks of Catholic hierarchy

and Defendant Holy See took no action to remove McCarrick from working with minors and as a

result, Bellocchio was sexually abused.

                                            PARTIES

       3.       Plaintiff John Bellocchio is an adult male resident of the State of New Jersey.
             Case 1:19-cv-11240-JGK Document 1 Filed 12/09/19 Page 2 of 64



Plaintiff was a minor resident of the State of New Jersey and a citizen of the United States at the

time of the sexual abuse alleged herein. Plaintiff brings this action both in his individual capacity

and on behalf of the general public. Plaintiff has also commenced a separate lawsuit against The

Roman Catholic Archdiocese of Newark a/k/a Archdiocese of Newark and Theodore E.

McCarrick, et al., in the Superior Court of New Jersey, Essex County based on some of the same

incidents alleged herein.

        4.       At all times material, Defendant Holy See (State of Vatican City; The Vatican) is a

foreign country. The terms “Holy See,” the “Vatican,” and the “State of Vatican City” are used

interchangeably throughout this Complaint and all refer to Defendant Holy See.

                                  JURISDICTION AND VENUE

        5.       Plaintiff brings this complaint under federal diversity jurisdiction, 28 U.S.C. §1332,

as the parties are completely diverse in citizenship and the amount in controversy exceeds $75,000.

        6.       This Court has both personal and subject matter jurisdiction over all matters in this

action with respect to 28 U.S.C. §1330, as a claim for relief with respect to a foreign state not

entitled to immunity under §§ 1604-1607.

        7.       This Court has personal jurisdiction over Defendant Holy See because Defendant

Holy See has engaged and continues to engage in commercial activity in New York and throughout

the United States and territories.

        8.       Venue is proper in this district pursuant to 28 U.S.C. §1391 because a substantial

part of the events or omissions giving rise to the claims occurred within this District, and Defendant

is subject to personal jurisdiction in this District.




                                                    2
               Case 1:19-cv-11240-JGK Document 1 Filed 12/09/19 Page 3 of 64



                                     FACTUAL BACKGROUND

          9.       At all times material, former Cardinal Theodore E. McCarrick (“McCarrick”) was

a Roman Catholic priest, cardinal, counselor and teacher educated by and under the direct

supervision, authority, employ and control of Defendant Holy See and the Supreme Pontiff (also

known as the “Pope”).

          10.      Defendant Holy See is the sovereign nation located in the Vatican City State, Italy

and the ecclesiastical, governmental, and administrative capital of the Roman Catholic Church and

seat of the Supreme Pontiff. Defendant Holy See is the composite of the authority, jurisdiction,

and sovereignty vested in the Supreme Pontiff and his delegated advisors and/or agents to direct

the activities and business of the worldwide Roman Catholic Church. Defendant Holy See has

unqualified power over the Catholic Church including each and every individual and section of

the church including, but not limited to, all priests, bishops, archbishops, metropolitans, cardinals,

and all other church workers, as well as dioceses, archdioceses, ecclesiastical provinces, and

orders.

          11.      Defendant Holy See directs, supervises, supports, promotes and engages in the

oversight of the sovereign nation, the organization, and its employees for the purpose of the

business, foreign affairs, and employees of the worldwide Roman Catholic Church, and provides

religious and pastoral guidance, education and counseling to Roman Catholics worldwide in

exchange for all or a portion of the revenues collected from its members.

          12.      Defendant Holy See engages in some of its activities and business through its

agents, cardinals, bishops and clergy, including religious order priests, brothers and sisters, and

lay employees who work under its authority.

          13.      Defendant Holy See actively engages in commercial activity in the United States



                                                    3
          Case 1:19-cv-11240-JGK Document 1 Filed 12/09/19 Page 4 of 64



by collecting contributions from members. Moreover, Plaintiff’s claims are based in part on

McCarrick’s commercial employment relationship with Defendant Holy See and its agents. The

relevant employment relationship is not peculiar to a sovereign as the employment is not part of

civil service, the diplomatic corps, or the military. Nor was McCarrick privy to governmental

policy deliberations or engaged in legislative work.

       14.     Defendant Holy See also actively engages in commercial and business activity in

the United States by recruiting and soliciting people to become members and contribute to the

financial operation of the Roman Catholic Church, including overseeing the Society for the

Propagation of the Faith in every diocese, including in the Archdiocese of New York (hereinafter

“ADNY”).

       15.     Defendant Holy See is a unique entity, with an organizational structure and chain

of command that mandates that Defendant Holy See and its head of state, the Supreme Pontiff,

have a significantly high level of involvement in the routine and day-to-day activities of its agents

and instrumentalities, particularly with respect to the handling of clergy who have engaged in

certain specified conduct, including child sex abuse.

       16.     Defendant Holy See enters into treaties and conventions with other foreign states

including, but not limited to, the Universal Declaration of Human Rights, the Convention on the

Rights of the Child and the Convention against Torture; maintains diplomatic relations with other

foreign states, including the United States; and has observer status in the United Nations.

Defendant Holy See occupies its own sovereign territory located within the city of Rome.

       17.     Defendant Holy See, engages in commercial and business activity in the State of

New York, the United States and throughout the world.

       18.     As part of its fundraising activities, Defendant Holy See oversees a pontifical



                                                 4
           Case 1:19-cv-11240-JGK Document 1 Filed 12/09/19 Page 5 of 64



mission society, the Pontifical Society for the Propagation of the Faith. The Society for the

Propagation of the Faith was founded in 1822 and has a central office in Rome under the oversight

and control of Defendant Holy See. Through offerings in New York, the United States, and

worldwide, “[u]nder the direction of the Congregation for the Evangelization of Peoples (Rome,

Italy) and the bishops, the Society for the Propagation of the Faith seek to foster an ever-deeper

spirit of universal mission, to inform Catholics of the life and the needs of the Catholic Church in

the Missions, and to encourage prayer and financial help for those mission churches.”

(https://propagationarchny.org/society-for-the-propagation-of-the-faith; last visited December 6,

2019).

         19.   Each diocese has a separate Society for the Propagation of the Faith under the

control and oversight of Defendant Holy See, including the ADNY. Money donated to the Society

for the Propagation of the Faith is sent to the Pontifical Mission Societies in the United States

which is headquartered in New York and which is also under the direction and control of Defendant

Holy See. The Society for the Propagation of Faith takes donations and has special collections

specifically for the mission.

         20.   Defendant Holy See’s business or private operation, in addition to overseeing its

employees not engaged in work peculiar to a sovereign, performs acts that are commercial in

nature, including extensive financial operations and fundraising activities throughout the United

States. Consistent with its corporate structure, Defendant Holy See has instituted worldwide,

mandatory policies that perpetuate its financial strength and stability, particularly through the

Society for the Propagation of the Faith.

         21.   Defendant Holy See also operates the Permanent Observer Mission of the Holy See

to the United Nations which is headquartered in ADNY. As part of this Mission, the Holy See



                                                 5
              Case 1:19-cv-11240-JGK Document 1 Filed 12/09/19 Page 6 of 64



maintains a “Holy See Permanent Observer Mission Fund” in New York “to support the ongoing

work of the Permanent Observer Mission of the Holy See to the United Nations in New York.”

(https://osvonlinegiving.com/4399/DirectDonate/55512; last visited December 7, 2019.)

          22.      Also as part of its fundraising activities, Defendant Holy See has continued the long

and entrenched tradition of Peter’s Pence. Peter’s Pence fundraising for Defendant Holy See has

been active since 1871 when it was created by the “Saepe Venerabilis” encyclical authored by

Supreme Pontiff Pius IX. Members are encouraged to send their donations throughout the year

directly to the Office of the Holy Father in Vatican City, but Defendant Holy See also directs and

coordinates an international campaign each and every year on June 29 or the closest Sunday to the

Solemnity of Saints Peter and Paul for its subdivisions, agencies, and/or instrumentalities to take

up        a     specific    collection    for    the       benefit   of    Defendant      Holy     See.

(http://www.vatican.va/roman_curia/secretariat_state/obolo_spietro/documents/index_en.htm last

visited December 6, 2019.)

          23.      Peter’s Pence raises funds that are required to be sent directly to Defendant Holy

See. Dioceses, bishops, archbishops and other agents are ordered to send the funds directly to “His

Holiness Supreme Pontiff Francis, 00120, Vatican City.” As part of Peter’s Pence, Defendant

Holy See is involved in the United States in creating materials to advertise for its campaign and

benefits directly from solicitation letters sent to members of its organization throughout the United

States. It is also directly involved in and authorizes and supports appeals at parishes throughout

the United States for members to give money to Defendant Holy See and the creation and

distribution of materials to help its agents recruit funds for the Peter’s Pence Collection. Defendant

Holy See also uses other forms of media such as ads and posters to solicit funds in the United

States.



                                                       6
          Case 1:19-cv-11240-JGK Document 1 Filed 12/09/19 Page 7 of 64



       24.     On information and belief, the Peter’s Pence operation has provided Defendant

Holy See with millions of dollars each year from the United States. The Peter’s Pence collection

brought in almost $80 million for Defendant Holy See in 2007 and over $100 million in 2006, with

the United States providing the largest percentage of the funds. Defendant Holy See’s business

divisions in the United States facilitate the largest portion of money collected for Defendant Holy

See in the Peter’s Pence Collection.

       25.     As part of this campaign, Defendant Holy See and its agents recruit and solicit

people to become paying members of the organization.

       26.     Defendant Holy See also assesses each bishop, archbishop, and cardinal a tax for

certain activities. This is money that is required to be sent to Defendant Holy See.

       27.     Defendant Holy See also assesses a monetary amount that each diocese,

archdiocese, bishop, archbishop and cardinal must pay annually to Defendant Holy See. Generally

this amounts to thousands of dollars from each Diocese.

       28.     As part of its business and private operation, Defendant Holy See requires its agents

in charge of its operation in a particular geographical location to come to Rome and report about

the state of Defendant Holy See’s operations, including any problems involving issues that are

commercial in nature, including financial status and business issues. Defendant Holy See calls

these Ad Limina visits. These agents, as appointed leaders of the local business and private

operations including those in the United States, are required to make this visit at least once every

five years. As part of its business and private operation, Defendant Holy See also requires its

divisions to write detailed reports about the status of the operation including, but not limited to,

personnel issues, finances, and real estate holdings. With respect to the income of pastors and

their supervisors, Defendant Holy See requires information regarding whether it is from real estate,



                                                 7
          Case 1:19-cv-11240-JGK Document 1 Filed 12/09/19 Page 8 of 64



public funds, or from a contribution made by the faithful or by the diocese. These reports are

sometimes called “quinquennial reports.”

       29.     Defendant Holy See has direct involvement with seminaries in the United States

including New York, where it trains agents in its organization and operation. On August 15, 1990,

Supreme Pontiff John Paul II issued an apostolic constitution on Catholic higher education entitled

Ex corde Ecclesiae. The Apostolic Constitution described, in detail, the top-down relationship

between Defendant Holy See and its educational institutions like seminaries. According to the

Catholic Church Extension Society, no matter where it is located or how it is structured, every

institution within the organization answers to Defendant Holy See. Defendant Holy See’s

Congregation for Catholic Education has jurisdiction over all Catholic institutions of higher

learning, including seminaries. As a result, it oversees and controls the admissions requirements

and curricula to ensure that candidates are properly prepared. In addition, since 1971, U.S.

seminaries have adhered to the Program of Priestly Formation (PPF) promulgated by the U.S.

bishops' conference and also approved by Rome. Defendant Holy See has a vast enterprise in the

United States which recruits and solicits members in order to support its business operations in the

United States and worldwide.

       30.     Defendant Holy See is solely responsible for creating new divisions of its business

and private enterprise (called a “diocese” or “archdiocese”) around the world. Only Defendant

Holy See has this power. Defendant Holy See created all of the dioceses in New York, including

the ADNY. It creates, divides and re-aligns dioceses, archdioceses and ecclesiastical provinces.

It also gives final approval to the creation, division or suppression of provinces of religious orders

and it is solely responsible for modification or elimination of one of the divisions of its business

enterprise.



                                                  8
          Case 1:19-cv-11240-JGK Document 1 Filed 12/09/19 Page 9 of 64



       31.     Defendant Holy See reserves the exclusive right to perform numerous local

activities within its business operation within the United States including, but not limited to,

overseeing and managing the Society for the Propagation of the Faith, laicization of clerics,

dispensations from its rules and regulations, and appeals of a bishop’s decision.

       32.     Defendant Holy See has control over and involvement with property owned by all

Catholic entities in New York. Defendant Holy See’s permission is required for the alienation

(sale, gift, etc.) of much of the property owned by Catholic Entities in New York.

       33.     Defendant Holy See directly and definitively controls the standards, morals, and

obligations of the clergy of the Catholic Church. Defendant Holy See also does this by and through

its agents and instrumentalities, including the Congregation for the Clergy and the Congregation

for Religious, both delegated by the Supreme Pontiff and acting on his behalf and under his

authority. Defendant Holy See interacts with its local business units including those in the United

States in a manner that controls their day-to-day business and provides for no discretion on

numerous issues, and in particular the handling of child sex abuse by clergy and the determinations

whether clergy remain in Defendant Holy See’s employ.               Defendant Holy See routinely

promulgates its policies through various means including encyclical, canon law, and Papal

pronouncements.

       34.     Defendant Holy See controls where its agents live and prohibits certain conduct.

At times, Defendant Holy See has prohibited clerics from gambling, carrying arms, hunting, or

spending time at a tavern without just cause. Defendant Holy See has also prohibited clerics from

practicing medicine or surgery, from being a legislator, or volunteer for the army.

       35.     Defendant Holy See promotes the sacred liturgy, directs and coordinates the

spreading of its doctrine, and undertakes other actions necessary to promote its doctrine. It creates,



                                                  9
         Case 1:19-cv-11240-JGK Document 1 Filed 12/09/19 Page 10 of 64



appoints, assigns and re-assigns cardinals, bishops, superiors of religious orders, and through the

bishops and superiors of religious orders has the power to directly assign. Defendant Holy See

has the final and sole power to remove individual clergy. All cardinals, bishops, clergy, and

priests, including religious order priests, vow to show respect and obedience to the Supreme

Pontiff and the bishop of their diocese or head of their religious order.

       36.     Defendant Holy See also examines and is responsible for the work and discipline

and all those things which concern bishops, cardinals, superiors of religious orders, priests and

deacons of the religious clergy. In furtherance of this duty, Defendant Holy See requires bishops

to file a report, on a regular basis, outlining the status of and any problems with clergy. Defendant

Holy See promulgates and enforces the laws and regulations regarding the education, training and

standards of conduct and discipline for its members and those who serve in the governmental,

administrative, judicial, educational and pastoral workings of the Catholic Church worldwide.

Defendant Holy See is also directly and solely responsible for removing superiors of religious

orders, bishops, archbishops and cardinals from service in the various divisions and offices of the

Catholic Church.

       37.     Defendant Holy See buys and sells real and personal property, and purchases and

supplies goods and services in pursuit of its private and business activities.

       38.     Defendant Holy See--even beyond its collection through Peter’s Pence and other

means--is supported through the contributions of its parishioners, which are received as part of a

regular course of commercial conduct in the form of donations of money, real property and

personal property.

       39.     A major source of funds for Defendant Holy See is monies received from its

parishioners in the form of tithing. The amount of money flowing to the Defendant from the



                                                 10
         Case 1:19-cv-11240-JGK Document 1 Filed 12/09/19 Page 11 of 64



United States is directly affected by the beliefs of its parishioners in the righteousness of Defendant

Holy See and its conduct. As members of the Church, they are obligated to revere, respect, and

obey the edicts issued from Defendant Holy See, and are under threat of a denial of the sacraments

or excommunication if they do not follow those edicts.

       40.     Another major source of funding that Defendant Holy See and its agents receive is

in the form of tuition for attendance at its Catholic schools.

       41.     Defendant Holy See directs and mandates the morals and standards of conduct of

all clergy of the Roman Catholic Church. Defendant Holy See ostensibly does this by and through

its agents and instrumentalities, by enforcement of its rules and regulations written and

promulgated by Defendant Holy See and used as the employee manual for clergy.

       42.     Defendant Holy See creates, appoints, assigns, reassigns and retires all clerics,

bishops, archbishops and cardinals. It accords definitive approval to the election of the heads of

religious orders and, through the religious superiors and the bishops of dioceses, it exercises the

power to directly assign and remove individual priests and deacons. It also determines whether

religious orders are to be disciplined for inappropriate behavior and whether they may remain in

the Church following inappropriate behavior.

       43.     All cardinals, bishops, priests and clergy, including religious order priests, vow to

show respect and obedience to Defendant Holy See. For example, when a priest is ordained, he

kneels before his bishop and promises him and his successor’s obedience and respect. On the day

a priest receives the fullness of the priesthood in his ordination to the episcopacy, he stands before

his consecrators and the assembled people of God and promises his obedience and loyalty to the

supreme Roman pontiff, Defendant Holy See. He receives financial support throughout the full

length of his life, and he may not be deprived of his pension or his clerical status unless Defendant



                                                  11
         Case 1:19-cv-11240-JGK Document 1 Filed 12/09/19 Page 12 of 64



Holy See approves.

       44.     Each cardinal takes an oath upon becoming a cardinal which requires obedience to

Defendant Holy See and also requires secrecy in certain circumstances. An English translation of

that oath is “I [name and surname], Cardinal of the Holy Roman Church, promise and swear to be

faithful henceforth and forever, while I live, to Christ and his Gospel, being constantly obedient to

the Holy Roman Apostolic Church, to Blessed Peter in the person of the Supreme Pontiff [name

of current Pontiff], and of his canonically elected Successors; to maintain communion with the

Catholic Church always, in word and deed; not to reveal to anyone what is confided to me in secret,

nor to divulge what may bring harm or dishonor to Holy Church; to carry out with great diligence

and faithfulness those tasks to which I am called by my service to the Church, in accord with the

norms of the law.”

       45.     Defendant Holy See examines and is responsible for the work and discipline and

all those things which concern cardinals, bishops, superiors of religious orders, priests and

deacons. In furtherance of this duty, Defendant Holy See, among other things, requires bishops to

file a report, on a regular basis, outlining the status of and any problems with priests and clergy.

       46.     Defendant Holy See promulgates and enforces the laws and regulations regarding

the education, training and standards of conduct and discipline for those who serve in the

governmental, administrative, judicial, educational and pastoral workings of the Roman Catholic

Church worldwide.

       47.     No priest, cleric, superior of a religious order, bishop, archbishop or cardinal may

be removed from service without the approval of Defendant Holy See; nor can any priest, cleric,

superior of a religious order, bishop, archbishop or cardinal remain in service over the objection

of Defendant Holy See.



                                                 12
            Case 1:19-cv-11240-JGK Document 1 Filed 12/09/19 Page 13 of 64



           48.   Defendant Holy See is directly and absolutely responsible for removing bishops,

archbishops and cardinals from service in the various divisions and offices of the Roman Catholic

Church by issuing instructions, mandates and dictates in the United States.

           49.   The problem of child sexual abuse committed by Roman Catholic clerics and others

within Defendant Holy See's control is almost as old as the Roman Catholic Church itself. The

first formal legislation was passed at the Council of Elvira in Spain in 306 A.D. This council

passed legislation condemning sexual abuse by the clergy, including sexual abuse of boys. The

Council of Elvira was the first in a series of legislative attempts by the Church to curb its problem

of child sexual abuse committed by its clergy.

           50.   In the 11th century, a writing authored by Father Peter Damien, THE BOOK OF

GOMORRAH, was presented to Defendant Holy See. This work encouraged punishment of

priests and clerics who sexually molested and abused children, particularly boys.

           51.   In 1917, Defendant Holy See codified all of its rules, regulations and laws,

including those applicable to its employees, agents, and instrumentalities in one document. These

rules and regulations specifically forbade priests and clerics from having sexual relations or

relationships with children under the age of 16, demonstrating that Defendant Holy See was well

aware of the centuries-old practice of child sexual abuse by Roman Catholic priests and clerics.

Today, in the current 1983 version, the sexual abuse of children by priests and clerics continues to

be expressly forbidden.

           52.   The rules and regulations are mandatory and must be obeyed by each member of

Defendant Holy See, including by all dioceses, archdioceses, bishops, archbishops, cardinals, and

priests.

           53.   Defendant Holy See has known about the widespread problem of child sexual abuse



                                                 13
         Case 1:19-cv-11240-JGK Document 1 Filed 12/09/19 Page 14 of 64



committed by its clergy for centuries, but has covered up that abuse and thereby perpetuated the

abuse. Secret settlement agreements with victims have been used to silence the victims and their

families and to protect the abuser from criminal prosecution by United States and state authorities.

This practice was designed to shield Defendant Holy See from “scandal,” and has been mandated

not only in the United States but throughout the world, including North and South America, Europe

and Australia. Defendant Holy See is responsible for the historically verified practice of the

hierarchy, including the bishops, moving sexually abusive priests to areas where allegations of the

offender's abusive conduct were not known. Defendant Holy See has never taken appropriate or

effective steps to remove sexually abusive priests from the ministry. The absolute power of

Defendant Holy See over its bishops and clergy in the United States was demonstrated in 2002,

when the most powerful American bishop’s organization, the U.S. Conference of Catholic

Bishops, adopted a proposed policy designed to protect children from priest sexual abuse. The

bishops were powerless to implement this policy without approval from Defendant Holy See.

Defendant Holy See denied approval of key provisions sought by the U.S. bishops which would

have required that its agents in the United States report all known or suspected child abuse to the

civil authorities. Defendant Holy See also refused to give the U.S. bishops the power to remove

abusive priests from the ministry.

       54.     While the "public" policy of Defendant Holy See is to forbid child sexual abuse by

priests and clerics within its control, the actual "private" or secret policy is to harbor and protect

its abusive priests, clerics, bishops, archbishops, cardinals, agents, and employees from public

disclosure and prosecution, in order to maintain the Supreme Pontiff’s rightful claim of control

and thereby ensure that its parishioners, followers and financial contributors will keep confidence

in the institution, continue to view Defendant Holy See and the Supreme Pontiff as deserving of



                                                 14
         Case 1:19-cv-11240-JGK Document 1 Filed 12/09/19 Page 15 of 64



allegiance, and, therefore, continue to contribute money and property to Defendant Holy See.

       55.     Defendant Holy See has mandated a multi-level policy of mandatory secrecy over

all matters involving the administrative, legislative and judicial activities of the Vatican offices

and departments under the direct authority of the Supreme Pontiff, as well as overall similar

activity in dioceses throughout the world. There are degrees of secrecy demanded of the bishops,

cardinals, clergy, and members. The highest level of secrecy is the absolute secrecy mandated for

all communications which take place in the sacrament of penance, commonly referred to as

“confession.” The highest level of secrecy outside the confessional is known as the "Pontifical

secret,” which is imposed on certain activities of the various departments or congregations of

Defendant Holy See. Violation of the Pontifical Secret results in certain severe penalties, including

excommunication.

       56.     At all times material hereto, and as part of both its course of commercial conduct

and particular commercial transactions and acts, Defendant Holy See directed its bishops in the

United States to conceal from its parishioners and the general public the sexual abuse of children

committed by its priests, bishops, cardinals, clerics, agents and employees in order to avoid public

scandal, and to perpetuate its Christian public image and power to ensure the continued receipt of

funds from its parishioners and other financial contributors, all in furtherance of the Defendant

Holy See's commercial activities.

       57.     Plaintiff was sexually abused as a child by one of Defendant Holy See's clerics,

agents or employees. Defendant Holy See's directives to conceal the sexual abuse of children

committed by its clerics, agents, and employees in order to maximize revenue and image by

avoiding scandal was a substantial factor in bringing about Plaintiff’s abuse.

       58.     In 1990, Defendant Holy See ratified the Convention on the Rights of the Child



                                                 15
         Case 1:19-cv-11240-JGK Document 1 Filed 12/09/19 Page 16 of 64



(“CRC”) and is therefore legally obligated to comply with it.

       59.     By ratifying the CRC, Defendant Holy See agreed to be legally bound by the terms

of the CRC.

       60.     By ratifying the CRC, Defendant Holy See committed itself to implementing the

Convention not only on the territory of the Vatican City State but also as the supreme power of the

Catholic Church through individuals and institutions placed under its authority.

       61.     In January 2014, Defendant Holy See was called to respond to questions about its

record in protecting children from sexual violence.

       62.     In February 2014, the CRC issued a report on Defendant Holy See’s failure to

protect children and expressed its deepest concern about child sexual abuse committed by members

of the Catholic Churches who operate under the authority of Defendant Holy See, with clerics

having been involved in the sexual abuse of tens of thousands of children worldwide.

       63.     The United Nations has expressed the following concerns with Defendant Holy

See’s compliance with the CRC:

               a.     Defendant Holy See has consistently placed the preservation and reputation

       of the Church and the protection of perpetrators above the best interest of children;

               b.     That well-known child sexual abusers have been transferred from parish to

       parish or to other countries in an attempt to cover-up such crimes;

               c.     That despite establishing full jurisdiction over child sexual abuse cases in

       1962 and placing them under the exclusive competence of the Congregation of the Doctrine

       of the Faith in 2001, Defendant Holy See has failed to provide the United Nations with

       data on all cases of child sexual abuse brought to its attention over the reporting period and

       the outcome of the internal procedure in these cases;



                                                16
        Case 1:19-cv-11240-JGK Document 1 Filed 12/09/19 Page 17 of 64



             d.      That Defendant Holy See’s internal law has addressed child sexual abuse

      through confidential proceedings which have allowed the vast majority of abusers and

      almost all those who concealed child sexual abuse to escape judicial proceedings in States

      where the abuses were committed;

             e.      That Defendant Holy See’s internal law imposes a code of silence on all

      members of the clergy which has (i) prevented child sexual abuse from being reported to

      law enforcement authorities; and (ii) caused those members who have reported to be

      ostracized, demoted or fired, while priests who have refused to denounce child abusers

      have been congratulated and promoted within the Catholic Church;

             f.      Defendant Holy See has adopted policies and practices which have

      continued the abuses and impunity of perpetrators;

             g.      Defendant Holy See has been reluctant or refused to cooperate with judicial

      authorities to the detriment of the safety of children;

             h.      That limited efforts have been made to empower children enrolled in

      Catholic schools, and institutions to protect themselves from sexual abuse; and

             i.      That Defendant Holy See has in some instances obstructed efforts in certain

      countries to extend the statute of limitations for child sexual abuse.

      64.    The CRC made the following recommendations to Defendant Holy See, none of

which Defendant Holy See has complied with:

             a.      To independently investigate all cases of child sexual abuse and make the

      outcomes public to prevent the recurrence of child sexual abuse within the Catholic

      Church;

             b.      Immediately remove all known and suspected child sexual abusers from



                                                17
         Case 1:19-cv-11240-JGK Document 1 Filed 12/09/19 Page 18 of 64



       assignment and refer to relevant law enforcement authorities for investigation and

       prosecution;

               c.      Ensure a transparent sharing of all archives which can be used to hold

       abusers accountable as well as those who concealed their crimes and knowingly placed

       offenders in contact with children;

               d.      Amend their internal law for child sexual abuse to be considered a crime

       and repeal all provisions which may impose an obligation of silence on the victims and on

       those who become aware of their crimes;

               e.      Establish clear rules, mechanisms, and procedures for the mandatory

       reporting of all suspected cases of child sexual abuse and exploitation to law enforcement

       authorities;

               f.      Ensure that all priests working under the authority of Defendant Holy See

       are made aware of their reporting obligations and that in case of conflict, these obligations

       prevail over internal law provisions; and

               g.      Promote the reform of statute of limitations in countries where they impeded

       victims of child sexual abuse from seeking justice and redress.

       65.     Defendant Holy See was instructed to respond to the CRC Committee’s report by

September 1, 2017, but failed to comply.

       66.     In 2002, Defendant Holy See ratified the Convention against Torture (“CAT”) and

is therefore legally obligated to comply with it.

       67.     By ratifying the CAT, Defendant Holy See agreed to be legally bound by the terms

of the CAT.

       68.     By ratifying the CAT, Defendant Holy See committed itself to implementing the



                                                    18
         Case 1:19-cv-11240-JGK Document 1 Filed 12/09/19 Page 19 of 64



Convention not only on the territory of the Vatican City State but also as the supreme power of the

Catholic Church through individuals and institutions placed under its authority.

       69.     In May 2014, Defendant Holy See was reviewed for the first time by the CAT.

       70.     Following the review, the CAT issued a report finding that the widespread sexual

violence within the Catholic Church amounts to torture and cruel, inhuman and degrading

treatment prohibited by CAT.

       71.     The CAT expressed concern that Defendant Holy See did not provide requested

data on the number of cases in which Defendant Holy See provided information to civil authorities

in places where the cases arose and where the priests concerned are currently located, stating “the

Committee is concerned by reports that the [Holy See’s] officials resist the principle of mandatory

reporting of such allegations to civil authorities.”

       72.     The CAT also expressed concern about the transfer of clergy accused or convicted

by civil authorities to other dioceses and institutions where they remained in contact with minors

and others who are vulnerable, and in some cases committed abuse in their subsequent placements.

       73.     The CAT made the following recommendations to Defendant Holy See, none of

which Defendant Holy See has complied with:

               a.      Ensure that individuals that are subject to an allegation of abuse brought to

       the attention of the Congregation for the Doctrine of the Faith or other officials of the State

       party are immediately suspended from their duties pending the investigation of the

       complaint, to guard against the possibility of subsequent abuse or intimidation of victims;

               b.      Ensure effective monitoring of the placements of all clergy that are under

       investigation by the Congregation for the Doctrine of the Faith and prevent the transfer of

       clergy who have been credibly accused of abuse for the purposes of avoiding proper



                                                  19
 Case 1:19-cv-11240-JGK Document 1 Filed 12/09/19 Page 20 of 64



investigation and punishment of their crimes. For those found responsible, apply sanctions,

including dismissal from the clerical state;

       c.      Ensure that all State party officials exercise due diligence and react properly

to credible allegations of abuse, subjecting any official that fails to do so to meaningful

sanctions;

       d.      Take effective measures to ensure that allegations received by its officials

concerning violations of the Convention are communicated to the proper civil authorities

to facilitate their investigation and prosecution of alleged perpetrators;

       e.      Establish an independent complaints mechanism to which victims of

alleged violations of the Convention can confidentially report allegations of abuse and

which has the power to cooperate with Defendant Holy See’s authorities as well as civil

authorities in the location where the alleged abuse occurred;

       f.      Ensure that organizations charged with carrying out investigations into

allegations of violations of the Convention by public officials of Defendant Holy See,

including the Office of the Promotor of Justice, are independent with no hierarchical

connection between the investigators and the alleged perpetrators;

       g.      Take steps to ensure victims of sexual abuse committed by or with the

acquiescence of Defendant Holy See’s officials receive redress, including fair, adequate

and enforceable right to compensation and as full rehabilitation as possible, regardless of

whether perpetrators of such acts have been brought to justice. Appropriate measures

should be taken to ensure the physical and psychological recovery and social reintegration

of the victims of abuse; and

       h.      Compile statistical data relevant to the monitoring of the implementation of



                                          20
         Case 1:19-cv-11240-JGK Document 1 Filed 12/09/19 Page 21 of 64



       the Convention, including data on complaints and investigations of cases amounting to

       violations of the Convention as well as on means of redress, including compensation and

       rehabilitation, provided to the victims.

       74.     At all times material hereto, Defendant Holy See violated customary international

law of human rights by ignoring, tolerating, disregarding, permitting, allowing, condoning and/or

failing to report inhuman and degrading treatment such as the sexual abuse of minor children. This

conduct constitutes a violation of various human rights conventions, including the Universal

Declaration of Human Rights and the Convention on the Rights of the Child, which the Defendant

signed and ratified, and the Defendant's violation of customary international law and conventions

was a substantial factor in bringing about the Plaintiff’s injuries.

       75.     At all times material hereto, Defendant Holy See breached duties owed to Plaintiff

under customary international law of human rights, the federal common law, the law of the 50

states and territories, and the law of the State of New York, thereby causing injury to Plaintiff.

       76.     At all times material hereto, Defendant Holy See's directives, which, among other

things, prohibited the reporting of child sexual abuse to law enforcement authorities, constitute an

act or acts of concealment or misleading or obstructive conduct under statutory law, common law,

and customary international law.

       77.     At all times material hereto, Defendant Holy See's concealment of its policy of

harboring and protecting its abusive priests, clerics, bishops, archbishops, cardinals, agents and

employees from public disclosure and prosecution constitutes an act or acts of concealment or

misleading or obstructive conduct under statutory law, common law, and customary international

law.

       78.     Defendant Holy See has established exclusive policies and standards that dictate



                                                  21
         Case 1:19-cv-11240-JGK Document 1 Filed 12/09/19 Page 22 of 64



how sexual abuse of children by its employees will be handled. With respect to this aspect of its

employment policy and business, Defendant Holy See mandates certain procedures and absolute

secrecy by all involved on penalty of immediate removal from the organization

(excommunication), retains the power at all times to conduct the inquisition of the case itself, and

admits no deviations from its mandate. Through its mandated policies and its agents and

instrumentalities, Defendant Holy See is an integral part of the day-to-day handling of cases of

child sex abuse by clergy.

       79.     In 1922, Defendant Holy See released a confidential document regarding cases of

solicitation of sex in the confessional. This document mandated a specific procedure for Defendant

Holy See’s agents to use when a cleric abused children using the confessional. The document

required strict secrecy.

       80.     The 1922 document showed that Defendant Holy See was fully aware that there

was a systemic problem of its agents sexually molesting children using the confessional.

       81.     In 1962, Defendant Holy See released the confidential document, Instruction on

The Manner of Proceeding in Cases of Solicitation, (The Vatican Press, 1962), available at

http://www.vatican.va/resources/resources_crimen-sollicitationis-1962_en.html        (last   viewed

December 6, 2019) (hereinafter referred to as “Crimen Sollicitationis”). The heading of the

document says “From the Supreme and Holy Congregation of the Holy Office To All Patriarchs,

Archbishops, Bishops and Other Diocesan Ordinaries ‘Even of the Oriental Rite’” and contains

mandatory and specific instructions regarding the handling of child sex abuse by clergy. It permits

no discretion in the handling of such cases. According to the document itself, it is an “instruction,

ordering upon those to whom it pertains to keep and observe it in the minutest detail.” Crimen

Sollicitationis at paragraph 24.



                                                 22
         Case 1:19-cv-11240-JGK Document 1 Filed 12/09/19 Page 23 of 64



       82.     The 1962 document again reinforced that Defendant Holy See had knowledge that

there was a systemic problem of its agents sexually molesting children using the confessional.

       83.     In Ireland, a government-generated, in-depth report that investigated and analyzed

the sexual abuse of minors by clergy documented that the Catholic Church had a systemic problem

of numerous clergy sexually abusing youth. The report reached several conclusions including, but

not limited to: cases of sexual abuse were managed within the institution with a view to minimizing

the risk of public disclosure and consequent damage to the institution; the offenses were not

reported to the police; the recidivist nature of sexual abuse was well known to authorities within

the institution; the Church authorities knew that the sexually abusive clergy were often long-term

offenders who repeatedly abused children wherever they were working; when confronted with

evidence of sexual abuse, a standard response of the religious authorities was to transfer the

offender to another location where, in many instances, he was free to abuse again; sexual abuse

was endemic in boys’ institutions. http://www.childabusecommission.ie/ (last viewed December

6, 2019). Defendant Holy See was an active manager and mandated the policies that led to these

horrific occurrences in Ireland.

       84.     Defendant Holy See has been involved in the formation of secret facilities in the

United States where sexually offending clergy would be sent for short periods of time. In 1962,

Fr. Gerald Fitzgerald, working in the United States, was in communication with Defendant Holy

See. At the request of the prefect, Cardinal Alfredo Ottaviani, one of Defendant Holy See’s

officials, he prepared a report dated April 11, 1962. In this report he discussed the various types

of sexual problems of priests, including sexual abuse of minors: “On the other hand, where a priest

for many years has fallen into repeated sins which are considered, generally speaking, as abnormal

(abuse of nature) such as homosexuality and most especially the abuse of children, we feel strongly



                                                23
         Case 1:19-cv-11240-JGK Document 1 Filed 12/09/19 Page 24 of 64



that such unfortunate priests should be given the alternative of a retired life within the protection

of monastery walls or complete laicization.”

        85.     In 1963, Fr. Gerald Fitzgerald had a private audience with Supreme Pontiff Paul VI

(1963-1978) and on August 27, 1963, submitted a report to the Supreme Pontiff at the Supreme

Pontiff’s request. Concerning priests who sexually abuse minors he said to the Supreme Pontiff:

“Problems that arise from abnormal, homosexual tendencies are going to call for, not only spiritual,

but understanding psychiatric counseling. Personally I am not sanguine of the return of priests to

active duty who have been addicted to abnormal practices, especially sins with the young.....Where

there is indication of incorrigibility, because of the tremendous scandal given, I would most

earnestly recommend total laicization.” Defendant Holy See, chose to keep this report and

knowledge a secret under its long standing policy to avoid scandal at all costs. At this point

Defendant Holy See knew that it had a widespread problem of its clergy sexually molesting minors,

including in the United States, and it authorized, facilitated and participated in the creation of these

facilities in the United States where sexually offending clergy could be sent before they were

moved to another parish to work and potentially abuse again.

        86.     Defendant Holy See’s policy of secrecy under penalty of immediate removal from

the organization (excommunication) for all involved in an accusation against clergy for the crime

of solicitation—which includes sexual abuse of a minor—created a shroud of secrecy insulating

priests from consequence. This policy is explicitly laid out in the 1962 Vatican secret document,

Crimen Sollicitationis. It specifies in paragraph 4 that although the penalty for a Catholic member

who violates the vow of secrecy regarding child sex abuse by clergy is usually excommunication,

extreme cases can also result in removal from ministry or “they [the Ordinary, or controlling agent]

will also be able to transfer him to another [assignment], unless the Ordinary of the place has



                                                  24
          Case 1:19-cv-11240-JGK Document 1 Filed 12/09/19 Page 25 of 64



forbidden it because he has already accepted the denunciation and has begun the inquisition.”

Through this policy and others Defendant Holy See knowingly allowed, permitted and encouraged

child sex abuse by its priests, including the Perpetrators.

         87.    Defendant Holy See retains at all times the power over who conducts the

“inquisition” that investigates claims regarding the “crime of solicitation.” Crimen Sollicitationis

at paragraph 2. While it delegates power over such proceedings to its chosen agents, it retains the

unilateral power at all times to “summon[] the case to itself.” Id. In addition, if it is unclear whether

the "denounced person" is under the jurisdiction of any of Defendant Holy See's agents, the 1962

document orders the agent with knowledge of the abuse to send the case "to the Supreme Holy

Congregation of the Holy Office." Crimen Sollicitationis at paragraph 31.

         88.    Defendant Holy See specifically has carved out the treatment of child sex abuse by

clergy from other employment issues in order to have continuing control over this issue. Defendant

Holy See governs it every day and perpetually according to non-negotiable and mandatory

standards that it first set into place in 1867, which is approximately when civil law also outlawed

child sex abuse, and then reiterated and elaborated in 1922, 1962 and 2001. Defendant Holy See

has defined the “worst crime” to be covered by its dictated procedures, standards, and mandatory

treatment, as “any obscene, external act, gravely sinful, perpetrated in any way by a cleric or

attempting by him with youths of either sex or with brute animals (bestiality).”                Crimen

Sollicitationis at paragraph 73. There is no discretion given to its agents in the handling of such

cases:

         What is treated in these cases has to have a greater degree of care and observance so that
         those same matters be pursued in a most secretive way, and, after they have been defined
         and given over to execution, they are to be restrained by a perpetual silence. (Instruction
         of the Holy Office, February 20, 1867, n. 14). Each and everyone pertaining to the tribunal
         in any way or admitted to knowledge of the matters because of their office, is to observe
         the strictest secret, which is commonly regarded as a secret of the Holy Office, in all matters

                                                   25
         Case 1:19-cv-11240-JGK Document 1 Filed 12/09/19 Page 26 of 64



       and with all persons, under the penalty of excommunication latae sententiae, ipso facto
       and without any declaration [of such a penalty] having been incurred and reserved to the
       sole person of the Supreme Pontiff, even to the exclusion of the Sacred Penitentiary, are
       bound to observe [this secrecy] inviolably. Crimen Sollicitationis at paragraph 11.

       89.     Defendant Holy See mandates secrecy for all those involved, including agents and

itself, in handling allegations of sexual abuse. Penalties for the crime of solicitation include an

order to move offending priests to other locations once they have been determined to be

“delinquent.” In response to allegations, the document mandates that supplementary penalties

include: “As often as, in the prudent judgment of the Ordinary, it seems necessary for the

amendment of the delinquent, for the removal of the near occasion [of soliciting in the future], or

for the prevention of scandal or reparation for it, there should be added a prescription for a

prohibition of remaining in a certain place.” Crimen Sollicitationis at paragraph 64. Defendant

Holy See creates and maintains this policy of secrecy and transfers, threatening all involved with

excommunication and, thus, damnation, if they do not comply.               According to Crimen

Sollicitationis, once these non-discretionary penalties are levied, only Defendant Holy See through

the Congregation of the Holy Office, has the power to alter or remit the punishment.

       90.     In Crimen Sollicitationis, Defendant Holy See created a specific procedure which

local ordinaries, as agents of Defendant Holy See were required to follow. Moreover, the

commandment of silence regarding cases of sexual abuse embodied in the instruction on penalty

of removal (excommunication) operated to deprive the local agents of any meaningful discretion.

Even if Crimen Sollicitationes can be read to allow the local agent of Defendant Holy See to choose

one of a limited number of options, the instruction from Defendant Holy See nonetheless mandates

which of those specific options should be chosen, and mandates how each is to be handled. In

addition, Defendant Holy See reserves to itself the power to reverse whichever of the limited set

of options is chosen.

                                                26
         Case 1:19-cv-11240-JGK Document 1 Filed 12/09/19 Page 27 of 64



       91.    Again in 1988, Defendant Holy See issued another mandatory and specific policy

that reiterated that Defendant Holy See’s Congregation for the Doctrine of Faith had the power

over crimes against morals, which includes sexual abuse of children by priests. This document

was   Apostolic   Constitution   called   Pastor      Bonus.   (Available    at   http://www.bishop-

accountability.org/AtAGlance/church_docs.htm, last visited December 6, 2019.)

       92.    In 1990, Bishop A. James Quinn, at a Midwest Canon Law Society Meeting told of

a policy where Bishops could send documents that "you really don't want people to see" to the

Vatican embassy in Washington "because they have immunity." (Available at http://www.bishop-

accountability.org/AtAGlance/church_docs.htm, last visited December 6, 2019.)

       93.    Supreme Pontiff John Paul II issued an Apostolic Letter, Sacramentorum

Sanctitatis   Tutela,   dated     April    30,        2001,    available    at    http://www.bishop-

accountability.org/resources/resource-files/churchdocs/SacramentorumAndNormaeEnglish.htm

(last visited December 6, 2019), which confirms the direct relationship between Defendant Holy

See and employees who commit these crimes of solicitation. The mandate supplemented the 1962

Crimen Solicitationis and confirmed its position as an executive disciplinary handbook:

       “It is to be kept in mind that an Instruction of this kind had the force of law since the
       Supreme Pontiff, according to the norm of can. 247, § 1 of the Codex Iuris Canonici
       promulgated in 1917, presided over the Congregation of the Holy Office, and the
       Instruction proceeded from his own authority… Supreme Pontiff Paul VI… confirmed the
       Congregation’s judicial and administrative competence…Finally, by the authority with
       which we are invested, in the Apostolic Constitution, Pastor Bonus, promulgated on June
       28, 1988, we expressly established, “[The Congregation for the Doctrine of the Faith]
       examines delicts against the faith and more grave delicts whether against morals or
       committed in the celebration of the sacraments, which have been referred to it and,
       whenever necessary, proceeds to declare or impose canonical sanctions according to the
       norm of both common and proper law,” thereby further confirming and determining the
       judicial competence of the same Congregation for the Doctrine of the Faith as an Apostolic
       Tribunal.

       94.    The 2001 mandate expressly reserved to Defendant Holy See’s Congregation of the



                                                 27
         Case 1:19-cv-11240-JGK Document 1 Filed 12/09/19 Page 28 of 64



Doctrine of the Faith the right to deal with allegations of child sex abuse against priests.

       95.     Under the mandatory policy contained in the 2001 mandate, bishops, archbishops,

cardinals and hierarchs are required to report any priest accused of sexual misconduct to Defendant

Holy See’s Congregation for the Doctrine of Faith.

       96.     Actions of Defendant Holy See occurring in the United States include the

transmission and receipt in the United States of policies, directives, orders or other direction or

guidance, whether explicit or implicit.

       97.     Plaintiff was harmed as a result of Defendant Holy See’s practice and policy of not

reporting suspected child abuse to law enforcement officials and requiring secrecy of all its agents

who received reports of abuse. There are children today who are in imminent danger of abuse

because Defendant Holy See has failed to report or release the names of agents that have either

been convicted or credibly accused of molesting children, or that Defendant Holy See itself has

found guilty of abuse.

       98.     There are a number of priests, brothers, bishops and agents who Defendant Holy

See continued in ministry after Defendant Holy See knew or suspected that those agents had

molested children.

       99.     Defendant Holy See knew that there was a high probability that these clerics would

sexually molest more children, but sought to protect itself from scandal, sought to keep its income

stream going, at the peril of children.

       100.    On information and belief, Defendant Holy See did not report all allegations of

child sexual abuse by its agents and former agents to law enforcement, those directly in the path

of danger, or the public. Further, Defendant Holy See adopted and enforced a policy and practice

where its agents were not supposed to report abuse by Defendant Holy See’s agents to law



                                                 28
         Case 1:19-cv-11240-JGK Document 1 Filed 12/09/19 Page 29 of 64



enforcement, those directly in the path of danger, or the public.

       101.    After 2001, Defendant Holy See instructed its agents that all cases of sexual abuse

by its agents were to be handled by Defendant Holy See. Since then Defendant Holy See has

learned of thousands of cases. Defendant Holy See has not released the names of the sex offenders

that it learned about since 2001 to the public and to law enforcement.

       102.    Defendant Holy See continues to address and handle child sexual abuse cases

internally, putting children at risk of harm.

       103.    The United States Catholic Conference of Bishops has indicated that over 6,000

clerics have been accused of sexual abuse of minors between 1950 and 2016. Not all of these

names have been released to the public.

       104.    In 2014, Defendant Holy See released statistics regarding clergy accused of abuse

under pressure from the United Nations. Archbishop Silvio Tomasi reported in 2014 that since

2004, more than 3,400 credible cases of abuse have been referred to Rome. Of these, 848 priests

had been laicized and 2,572 removed from ministry and sentenced to a lifetime of prayer and

penance. Defendant Holy See has not released these names to the public.

       105.    The sexual abuse by clerics and concealment of information regarding sexual abuse

is widespread. For instance, beginning in 2012, ex-Prime Minister of Australia Julia Gillard

announced the Royal Commission into Institutional Responses to Child Sexual Abuse.

       106.    Almost two-thirds of the survivors abused in religious institutions in Australia were

abused in Catholic institutions. The Royal Commission identified 1,880 perpetrators from the

Catholic Church only, 572 of those perpetrators being priests. The abuse occurred in 964 different

Catholic institutions. The Royal Commission found the following:

               a.      Children (who came forward) were ignored or worse, punished. Allegations



                                                29
         Case 1:19-cv-11240-JGK Document 1 Filed 12/09/19 Page 30 of 64



       were not investigated;

                 b.     Documents were not kept or they were destroyed. Secrecy prevailed as did

       cover-ups; and

                 c.     After offending, priests were transferred to other communities where they

       knew nothing of their past.

       107.      While much of the abuse in religious institutions occurred prior to 1990, the Royal

Commission identified more than 200 survivors abused in religious institutions since 1990.

       108.      Defendant Holy See official and one of the leaders of the Catholic Church in

Australia, Cardinal George Pell, has been implicated in the clergy sexual abuse scandal in

Australia, yet continued to rise through the ranks of the Catholic Church.

       109.      In 1993, Cardinal Pell accompanied a perpetrator, Gerald Ridsdale, to a court

appearance and tried to “lessen [Ridsdale’s] time in jail.” Subsequently, Cardinal Pell became

Archbishop of Melbourne in 1996 and Archbishop of Sydney in 2001.

       110.      Not only has Cardinal Pell publicly supported accused offenders, Cardinal Pell has

also been accused of concealing child sexual abuse allegations. Despite this, in 2014 Pell was

appointed Secreteriat for the Economy for Defendant Holy See.

       111.      Cardinal Pell was also accused of abusing minors himself and was convicted of five

counts of criminal sexual conduct in December 2018 in Australia. Supreme Pontiff Francis had

granted Cardinal Pell a leave of absence prior to the criminal trial so he could “clear his name.”

       112.      Another Australian Archbishop, Philip Wilson, has also been accused of concealing

child sexual abuse decades ago and was criminally convicted of concealing crimes of child sexual

abuse in 2018.

       113.      As early as 2010, Archbishop Wilson endured public scrutiny for his handling of



                                                 30
         Case 1:19-cv-11240-JGK Document 1 Filed 12/09/19 Page 31 of 64



sexual abuse claims related to James Fletcher and Denis McAlinden in the Maitland-Newcastle

Archdiocese. Even in light of his role in the concealment of child sexual abuse, Defendant Holy

See allowed Archbishop Wilson to continue his duties as Archbishop. In March 2015 when Wilson

was criminally charged, he took a leave of absence until January 2016 when he resumed his duties

as Archbishop of Adelaide. Supreme Pontiff Francis and Defendant Holy See did nothing to

restrict the Archbishop’s ministry or title during this period. Supreme Pontiff Francis only

accepted Wilson’s resignation after Wilson was found guilty in 2018.

        114.    On the island of Guam alone, approximately 160 lawsuits have been filed related

to clergy sexual abuse, implicating priests and at least one archbishop with complaints dating back

at least four decades. Consequently, the Archdiocese of Guam filed for Chapter 11 Reorganization

as a result of the claims against it.

        115.    One of the accused offenders in Guam is former Archbishop Anthony Sablan

Apuron, O.F.M. Cap. (hereinafter “Archbishop Apuron”). Archbishop Apuron was placed on

leave in 2016 and an internal investigation was made into the allegations against Archbishop

Apuron by a Vatican tribunal. Archbishop Apuron was removed from office in March 2018 and

found guilty of some of the allegations made against him, including crimes involving minors.

After Archbishop Apuron appealed the Vatican tribunal’s decision, Supreme Pontiff Francis

indicated that he would review Archbishop Apuron’s appeal personally. However, Defendant

Holy See did not release information about why Archbishop Apuron was removed or what he was

found guilty of.

        116.    Defendant Holy See has not publicized or corroborated information regarding the

accused clerics in Guam.

        117.    In Chile, Bishop Juan Barros Madrid has been accused by survivors of concealing



                                                31
            Case 1:19-cv-11240-JGK Document 1 Filed 12/09/19 Page 32 of 64



the sexual abuse of children by Fr. Fernando Karadima, one of the most notorious sexual abusers

in Chile.

       118.     One of Fr. Karadima’s victims, Juan Carlos Cruz, testified that Bishop Barros

witnessed Fr. Karadima sexually abusing him. Despite this testimony, Supreme Pontiff Francis

appointed Barros as Bishop of Osorno, Chile, in 2015, and defended Bishop Barros, calling the

accusations “slander” and asking for “proof” that Bishop Barros was complicit in the cover-up of

Fr. Karadima.

       119.     In 2015, Supreme Pontiff Francis received a letter from Juan Carlos Cruz detailing

Bishop Barros’ involvement in the sexual abuse by Fr. Karadima. It was not until 2018 that

Supreme Pontiff Francis appointed Archbishop Charles Scicluna to investigate the Bishop Barros

matter. Since the investigation, Supreme Pontiff Francis has acknowledged that he made “grave

errors” in judgment regarding the situation in Chile. Only after the investigation and public

scrutiny did Supreme Pontiff Francis accept the resignation of Bishop Barros.

       120.     In the United States, Cardinal Bernard Law was accused of concealing information

relating to child sexual abuse in the Boston Archdiocese. Specifically, Cardinal Law knew that

priest John Geoghan had sexually abused boys and been moved from parish to parish. Despite

this, upon his resignation as Archbishop of Boston, Cardinal Law was promoted in Rome and

became an archpriest of one of Rome’s basilicas. He received a cardinal’s funeral upon his death

in 2017.

       121.     Also in the United States, former Archbishop John Clayton Nienstedt of the

Archdiocese of Saint Paul and Minneapolis authorized a priest, Fr. Curtis Wehmeyer, to work with

and have access to children despite knowledge of his unfitness to be a priest and his history of

sexual misconduct. Fr. Wehmeyer went on to abuse at least three minor males during the



                                                32
         Case 1:19-cv-11240-JGK Document 1 Filed 12/09/19 Page 33 of 64



timeframe of approximately 2006 to 2012 and was eventually criminally convicted.

       122.    In 2013, Archbishop Nienstedt himself was accused of sexual misconduct during

his time as Archbishop of St. Paul and Minneapolis and before. The allegations included sexual

harassment of priests; unwelcome sexual propositioning of priests of the Archdiocese of St. Paul

and Minneapolis and Diocese of Detroit; retaliation against a 19-year-old seminarian for refusing

to go with Archbishop Nienstedt on a trip by having the seminarian removed from the seminary;

that Nienstedt was known to frequent establishments catering to gay clientele in Canada and

Detroit; and that Archbishop Nienstedt inappropriately touched a boy during a confirmation

photograph.

       123.    In 2014, a law firm hired to investigate Archbishop Nienstedt obtained 10 affidavits

describing sexual misconduct by Archbishop Nienstedt, and appeared to discover a personal

relationship between Archbishop Nienstedt and Fr. Wehmeyer prior to Fr. Wehmeyer’s arrest.

Witnesses reported seeing Archbishop Nienstedt leaving Fr. Wehmeyer’s rectory early in the

morning and visiting in the evenings. One witness reported hearing Fr. Wehmeyer remark on

multiple occasions that he had dinner with Archbishop Nienstedt the previous evening. Other

priests described Archbishop Nienstedt interfering with their careers after they refused Archbishop

Nienstedt’s sexual advances.

       124.    In April 2014, Auxiliary Bishop Andrew Cozzens, Bishop Lee Piché, and

Archbishop Nienstedt all from the Archdiocese of St. Paul and Minneapolis met with the papal

nuncio, Archbishop Carlo Maria Viganò in Washington D.C.

       125.    The papal nuncio, referred to officially as the Apostolic Nuncio, is Defendant Holy

See’s agent and representative in the United States and facilitates communications between

Defendant Holy See and the United States’ bishops and dioceses. Communications between the



                                                33
          Case 1:19-cv-11240-JGK Document 1 Filed 12/09/19 Page 34 of 64



various bishops in the United States and the Holy See are made through the papal nuncio.

         126.   The papal nuncio at the time, Archbishop Carlo Maria Viganò, in essence shut

down the law firm’s investigation into Archbishop Nienstedt.

         127.   In 2018, the Supreme Pontiff Francis accepted the resignations of Archbishop John

Nienstedt and Auxiliary Bishop Lee Anthony Piche who resigned due to their mishandling of the

Fr. Wehmeyer situation. This was after the Archdiocese of St. Paul and Minneapolis was

criminally and civilly charged for its wrongdoing regarding Fr. Wehmeyer.

         128.   Archbishop Nienstedt remains a priest in good standing and a bishop emeritus

today.

         129.   Also in Minnesota, Bishop Michael Hoeppner in the Diocese of Crookston settled

a lawsuit in 2017 brought against him individually for coercion and intentional infliction of

emotional distress after he forced a survivor of sexual abuse to recant his report of abuse. In the

process, Bishop Hoeppner violated a state court order requiring him to disclose the names and files

of priests accused of abuse in the Crookston Diocese.

         130.   Bishop Hoeppner remains the bishop in the Diocese of Crookston despite

suppressing evidence of child sexual abuse after being ordered to produce such information by a

state court judge.

         131.   In 2019, Archbishop Bernard Hebda of the Archdiocese of St. Paul and

Minneapolis was tasked by the Holy See with investigating Bishop Hoeppner for his misconduct

under the Supreme Pontiff’s motu proprio enacted in May 2019, Vos estis lux mundi. Archbishop

Hebda submitted his findings to the Vatican Congregation for Bishops in Rome in the fall of 2019.

         132.   Another Bishop, Richard J. Malone, was also investigated under direction of the

Holy See by Diocese of Brooklyn Bishop Nicholas DiMarzio in October 2019. Bishop Malone



                                                34
         Case 1:19-cv-11240-JGK Document 1 Filed 12/09/19 Page 35 of 64



was criticized for his mishandling of clergy misconduct and the sexual abuse crisis in the Buffalo,

New York Diocese.

       133.      After Bishop DiMarzio submitted his investigative findings to the Congregation for

Bishops, the Supreme Pontiff approved Bishop Malone’s resignation in December 2019. Bishop

Malone is no longer the bishop of the Diocese of Buffalo, New York. Upon former Bishop

Malone’s resignation, Supreme Pontiff appointed Bishop Edward B. Scharfenberger as apostolic

administrator of the Diocese of Buffalo, New York.

       134.      In 2017, Msgr. Carlo Alberto Capella was accused by United States authorities of

possessing and distributing child pornography. Capella worked as a diplomat at Defendant Holy

See’s embassy in Washington, D.C. Instead of leaving Capella to be prosecuted in the United

States, the Vatican invoked diplomatic immunity and Capella was recalled to the Vatican for

investigation.

       135.      Nearly seven months later, in April 2018, the Vatican police arrested Capella after

the Vatican’s Promotor of Justice conducted an investigation into the child pornography charges.

A Vatican court sentenced Capella to five years in prison for the possession and distribution of

child pornography in June 2018.

       136.      Supreme Pontiff Francis has reiterated Supreme Pontiff Benedict’s pledge of “zero

tolerance” when it comes to sexual abuse of minors. Despite this, Defendant Holy See continues

to address allegations of child sexual abuse internally, refusing to release the names of the accused

and promoting individuals who either perpetrated the abuse or helped conceal it.

       137.      Supreme Pontiff Benedict blamed the clergy sexual abuse crisis in the Catholic

Church on the sexual revolution and liberalization of the Catholic Church’s moral teachings.

       138.      Defendant Holy See has known that child molesters have a very high rate of



                                                 35
         Case 1:19-cv-11240-JGK Document 1 Filed 12/09/19 Page 36 of 64



recidivism, meaning that they are likely to sexually abuse more children. As such, Defendant Holy

See knew that children, parents, and guardians who did not possess Defendant’s knowledge about

its agents and former agents and who unsuspectingly were around these agents and former agents

were at a high risk to be sexually molested.

        139.   Because of the high rate of recidivism, Defendant Holy See’s agents and former

agents molested numerous children. As such, Defendant Holy See knew that there were many

victims that were hurt because of Defendant Holy See’s policies of secrecy, deception, and self-

protection.

        140.   Children are at risk because the public and law enforcement do not know the

identity and the locations of these agents and former agents of Defendant Holy See who have been

accused of sexual misconduct.

        141.   Promises made by Defendant Holy See to address child sexual abuse have not been

kept.

        142.   In 2014, Supreme Pontiff Francis instituted a Pontifical Commission for the

Protection of Minors (“PCPM”). This PCPM mandate ended in 2017 without a commitment from

Supreme Pontiff Francis to renew the Commission. The PCPM was recently renewed in February

2018 after Supreme Pontiff Francis received criticism for his handling of the Bishop Barros matter

in Chile. Two survivors appointed to the Commission terminated their involvement prior to its

culmination because Defendant Holy See refused to implement recommendations that would

protect children.

        143.   In 2015, Supreme Pontiff Francis announced that he was going to create a tribunal

inside the Congregation for the Doctrine of Faith to investigate and prosecute bishops who

concealed sexual abuse. In 2016, Supreme Pontiff Francis announced that the tribunal would not



                                               36
         Case 1:19-cv-11240-JGK Document 1 Filed 12/09/19 Page 37 of 64



be created.

       144.   Supreme Pontiff Francis and Defendant Holy See have the sole authority and power

to dictate policies, procedures, and protocols regarding the Catholic Church. Most recently, this

includes the following:

              a.         In April 2016, Supreme Pontiff Francis issued an Apostolic Exhortation

       calling for Catholics to be more inclusive of homosexuals, divorced, and remarried

       Catholics;

              b.         In December 2017, Defendant Holy See issued a decree stating that one

       cannot sell the hair strands, hands, teeth, or other body parts of saints;

              c.         In February 2018, Supreme Pontiff Francis imposed a mandatory retirement

       age on clerics;

              d.         In 2018, Defendant Holy See gave permission to the Diocese of Winona in

       Minnesota to change its name to the Diocese of Winona-Rochester;

              e.         In March 2018, Supreme Pontiff Francis issued an Apostolic Exhortation

       calling for Catholics to embrace holiness; and

              f.         In March 2019, Defendant Holy See prevented Archbishop Samuel J.

       Aquila in Denver, Colorado, from closing a parish.

       145.   In 2018, Defendant Holy See prevented the United States Catholic Conference of

Bishops from taking action and voting on measures drafted in response to the child sexual crisis

in the United States, including the creation of a commission for receiving complaints about

Bishops and establishing standards of accountability for Bishops.

       146.   In March 2019, Supreme Pontiff Francis issued Norms requiring sexual abuse

claims be reported to Vatican officials, however, the Norms only mandated reporting within



                                                 37
         Case 1:19-cv-11240-JGK Document 1 Filed 12/09/19 Page 38 of 64



Vatican City and only to Vatican officials.

       147.    In May 2019 in response to the McCarrick scandal, Supreme Pontiff Francis

issued a decree regarding reporting clergy sexual abuse and attempts to conceal clergy sexual

abuse: Vos estis lux mundi. Available at

http://press.vatican.va/content/salastampa/it/bollettino/pubblico/2019/05/09/0390/

00804.html#EN (last visited December 6, 2019). The decree fails to protect children for several

reasons including, but not limited to: 1) requiring abuse to be reported to religious superiors

within the Church, not the civil authorities; 2) religious superiors are not mandated to report the

abuse to the civil authorities; 3) information regarding the reports is to remain confidential; 4)

clear penalties are not imposed for failing to report; and 4) the decree is not retroactive. Supreme

Pontiff Francis has not issued any meaningful decree or Apostolic Exhortation regarding the

prevention of clergy sexual abuse despite his authority to do so.

       148.    At all times material, Defendant Holy See employed priests, including McCarrick,

to provide religious and pastoral services. The duties of McCarrick were limited to performing

ecclesiastical and parochial services. At no time did he perform legislative work or governmental

functions on behalf of Defendant Holy See, and he was not a civil servant or diplomatic or military

employee of the sovereign Holy See. McCarrick was employed by Defendant Holy See as a

cardinal, bishop, and priest. The duties of McCarrick’s employment included, but were not

restricted to, teaching the word of God and the law of the church; providing religious, educational,

and counseling services; and obtaining financial support for the Church. Defendant Holy See

controlled McCarrick, was responsible for punishment if there was wrongdoing, and had some

stake in paying McCarrick for his services. Defendant Holy See controlled all aspects of

McCarrick’s conduct including his clothing, his routine, his practices, and his teachings.



                                                 38
         Case 1:19-cv-11240-JGK Document 1 Filed 12/09/19 Page 39 of 64



Defendant Holy See also supplied McCarrick with materials for his fundraising and solicitation of

property. Defendant Holy See had the sole authority to remove McCarrick from his position as a

cardinal, bishop, and priest. At all times material, McCarrick was a Roman Catholic priest,

employed by and agent of Defendant Holy See, under its direct supervision and control,

particularly on the issue of child sex abuse.

        149.    Defendant Holy See also employed priests to recruit and solicit adults and children

to become members of the financial operation so that the new members would contribute money.

        150.    At his ordination, McCarrick and other priests agreed to be obedient to their bishop

and Defendant Holy See (the Supreme Pontiff).

        151.    Defendant Holy See has complete and final control over each bishop, archbishop,

cardinal, religious order provincial, religious leader and priest within the Catholic Church.

        152.    Defendant Holy See is a traditional monarchy, which means that it holds all

authority in the first instance and any authority held by others within the institution is delegated

from Defendant Holy See. Defendant Holy See has reaffirmed this on numerous occasions,

including in its book of rules and regulations.

        153.    Defendant Holy See has complete and total control, including day-to-day control,

over each aspect of the Catholic Church. To the extent that some of the entities underneath

Defendant Holy See’s absolute control are separate corporations, Defendant Holy See maintains

complete control over these separate corporations. Defendant Holy See directs and requires each

of these entities to strictly follow all of its policies and procedures, requires each of these entities

to report its activities to Defendant Holy See, requires each cleric working with the separate

corporation to swear absolute obedience to Defendant Holy See, and is the only entity that can

create or terminate these corporations. And with respect to the particular issue of child sex abuse,



                                                  39
             Case 1:19-cv-11240-JGK Document 1 Filed 12/09/19 Page 40 of 64



Defendant Holy See demands complete and unswerving obedience regarding procedures, the

scope of potential penalties, and how each case will be disposed of ultimately.

          154.   Any corporations including, but not limited to, any archdiocese or diocese in New

York which was or is incorporated, were and are an alter ego of Defendant Holy See. Defendant

Holy See retained and does still retain complete and final control over these corporations.

Defendant Holy See has day-to-day control of these entities through mandatory policies and

procedures, mandatory meetings, mandatory obedience, and dictation of most aspects of their

agents’ lives.

          155.   Additionally, Defendant Holy See determined long ago that it would require some

of the entities under its control to incorporate in order to reduce Defendant Holy See’s exposure

to claims by people that it harmed, in order to keep the public from discovering Defendant Holy

See’s involvement in the systematic cover-up and concealment of child sex abuse by its agents,

and in order to defraud those people that its agents harmed, including those that its agents sexually

abused as children.

          156.   Defendant Holy See is the only entity that can fire a priest.

          157.   Defendant Holy See is the only entity that can fire a bishop, cardinal, or religious

leader.

          158.   McCarrick was a fundraiser and solicitor of members for Defendant Holy See. He

raised a great deal of resources for Defendant Holy See. McCarrick was also able to recruit

numerous children, adults and families to become paying members of Defendant Holy See’s

organization.

          159.   Defendant Holy See wanted to retain McCarrick’s services as a fundraiser and

recruiter.



                                                  40
         Case 1:19-cv-11240-JGK Document 1 Filed 12/09/19 Page 41 of 64



       160.    McCarrick was ordained a priest in the Archdiocese of New York, New York, in

1958 and promised obedience to Defendant Holy See (the Supreme Pontiff) and the Archbishop

of the Archdiocese of New York. McCarrick remained under Defendant Holy See’s direct

supervision, employ and control during all times material to this Complaint.

       161.    Following his ordination, McCarrick was authorized to represent himself as a priest

of Defendant Holy See, to wear the uniform or vestments of a priest, to teach and counsel the

public, including minors, on behalf of Defendant Holy See and to otherwise exercise the rights,

privileges and responsibilities of a Roman Catholic priest.

       162.    McCarrick was authorized to be a priest, bishop, and cardinal of Defendant Holy

See, despite knowledge of his unfitness to be a priest and have access to children.

       163.    From 1959 to 1966, McCarrick was assigned outside of the Archdiocese of New

York on special assignment at The Catholic University of America in Washington D.C.

       164.    From 1967 to 1969, McCarrick was assigned to the Catholic University of Puerto

Rico in Ponce, Puerto Rico.

       165.    Upon information and belief, from approximately 1969 to 1976, McCarrick

repeatedly sexually abused James Grein on multiple instances when Grein was a minor. The abuse

continued for years into Grein’s adulthood.

       166.    From 1970 to 1971, McCarrick was assigned to Blessed Sacrament in New York,

New York.

       167.    Upon information and belief, from approximately 1970 to 1990, McCarrick

sexually assaulted at least 7 minor boys.

       168.    From 1972 to 1977, McCarrick was assigned to Cathedral of St. Patrick in New

York, New York.



                                                41
         Case 1:19-cv-11240-JGK Document 1 Filed 12/09/19 Page 42 of 64



       169.    Upon information and belief, in 1971 and 1972, at Christmas Masses in each of

those years, McCarrick sexually assaulted a minor altar boy who was 16 and 17 years old,

respectively, and who had been selected to assist McCarrick with serving Christmas Mass.

       170.    In 2018, after these sexual assaults were reported and were investigated, the

Archdiocese of New York found the allegations of this sexual abuse by McCarrick against a minor

occurring in 1971 and 1972 credible and substantiated.

       171.    From 1978 to 1980, McCarrick was assigned to St. Francis De Sales in New York,

New York.

       172.    In 1978, McCarrick was appointed Auxiliary Bishop of the Archdiocese of New

York by the Supreme Pontiff, acting as the head of state of Defendant Holy See, where McCarrick

served until 1981.

       173.    In 1981, McCarrick was assigned to the New York Foundling Hospital in New

York, New York.

       174.    In 1982, McCarrick was appointed Bishop of the Diocese of Metuchen, New Jersey

by the Supreme Pontiff, acting as the head of state of Defendant Holy See, where McCarrick served

until 1986.

       175.    In 1987, McCarrick was appointed Archbishop of the Archdiocese of Newark, New

Jersey by the Supreme Pontiff, acting as the head of state of Defendant Holy See, where McCarrick

served until 2000.

       176.    In the late 1980s, when Reverend Boniface Ramsey, O.P., was teaching at

Immaculate Conception Seminary, McCarrick was Archbishop of Newark and Immaculate

Conception was his seminary. At this time, Rev. Ramsey reported his concerns about McCarrick’s

inappropriate conduct with seminarians to the rector of the seminary.



                                               42
             Case 1:19-cv-11240-JGK Document 1 Filed 12/09/19 Page 43 of 64



        177.     Upon information and belief, in approximately 1988 while McCarrick was

Archbishop of the Archdiocese of Newark, New Jersey, McCarrick brought James Grein to the

Vatican to meet Supreme Pontiff John Paul II. Upon information and belief, out of the presence

of McCarrick, Grein informed the Supreme Pontiff in the presence of other Vatican officials that

he had been sexually abused by McCarrick since he was a young child. The Supreme Pontiff and

Defendant Holy See took no action to prevent the continued abuse of Grein or others, including

Plaintiff.

        178.     In 1993, Fr. Ramsey expressed concerns to his friend the Archbishop of Louisville,

Kentucky Thomas Kelly, O.P. regarding McCarrick’s conduct with seminarians. Archbishop

Kelly responded, “We all know.”

        179.     In 1993, the Diocese of Metuchen was informed about McCarrick’s sexual

exploitation of a young seminarian.

        180.     In 1994, a priest of the Diocese of Metuchen wrote to the Bishop of the Diocese of

Metuchen, Edward T. Hughes, that McCarrick had inappropriately touched him when he was a

seminarian.

        181.     Upon information and belief, from 1994 to 2008, multiple reports about

McCarrick’s transgressions with seminarians were made to American bishops, the Supreme

Pontiff’s representative in Washington, and Supreme Pontiff Benedict XVI.

        182.     Upon information and belief, in 1994, Robert Hoatson, a former New Jersey priest,

as a young religious brother, expressed concern about McCarrick sleeping with seminarians to an

official in the Archdiocese of Newark.

        183.     In 1997, McCarrick, a founding member of The Papal Foundation, began serving

as its President. The Papal Foundation provided funds to the Vatican and Catholic Missions.



                                                 43
           Case 1:19-cv-11240-JGK Document 1 Filed 12/09/19 Page 44 of 64



       184.    In 2000, McCarrick began serving as a Board member of Catholic Relief Services.

He served on that Board until 2014. Catholic Relief Services provided funds to the Vatican and

Catholic Missions.

       185.    In 2000, Fr. Ramsey sent a letter to Nuncio Archbishop Gabriel Montalvo

expressing his concerns about McCarrick and his inappropriate behavior with seminarians.

       186.    In 2001, McCarrick was appointed Archbishop of Washington, D.C. by Supreme

Pontiff John Paul II acting as the head of state of Defendant Holy See. That same year, Supreme

Pontiff John Paul II, acting as the head of state of Defendant Holy See, also appointed McCarrick

as a Cardinal. McCarrick served as Cardinal Archbishop of Washington, D.C. until his retirement

in 2006.

       187.    Upon information and belief, in 2002, McCarrick announced the new Vatican

policy on sexual abuse by priests from Rome. McCarrick outlined a multi-step process in which

an accused priest would be put on administrative leave and removed from clerical duties while a

case was investigated.

       188.    Upon information and belief, in the early to mid-2000s, two former priests, Robert

Ciolek and an unnamed man, were paid settlements for harassment and sexual abuse they suffered

by McCarrick in the 1980s when they were seminarians.

       189.    In 2018, Carlo Maria Viganò, Titular Archbishop of Ulpiana and former Apostolic

Nuncio in the United States, released a letter indicating that the Holy See had been informed in at

least 2000 of McCarrick’s “gravely immoral behavior with seminarians and priests.”

       190.    In 2018, Fr. Ramsey released an October 2006 letter that he had received from a

top official of the Vatican Secretariat of State. In the letter, then-Archbishop Leonardo Sandri

acknowledged receipt of the allegations regarding McCarrick in 2000.



                                                44
         Case 1:19-cv-11240-JGK Document 1 Filed 12/09/19 Page 45 of 64



       191.     Upon information and belief, after 2008, sanctions were imposed by Supreme

Pontiff Benedict XVI upon McCarrick due to his inappropriate behavior with seminarians and

fellow priests. The sanctions provided that McCarrick leave the seminary where he was living,

and McCarrick was forbidden to celebrate public Mass, participate in public meetings, or travel

with the obligation of dedicating himself to a life of prayer and penance.

       192.     Upon information and belief, the sanctions imposed by Pontiff Benedict XVI were

not enforced.

       193.     On information and belief, in 2009, in violation of Pontiff Benedict XVI’s

sanctions, McCarrick continued to travel and celebrate public Mass, and did so with noteworthy

officials. This included a celebration of public Mass by McCarrick with the Dominican Sisters in

Summit, New Jersey.

       194.     Upon information and belief, during 2011, 2012, and 2013, in violation of Pontiff

Benedict XVI’s sanctions, McCarrick continued to travel and celebrate public Mass.

       195.     Archbishop Viganò indicated in his 2018 letter that he informed Supreme Pontiff

Francis of McCarrick’s inappropriate behavior and history of abuse in 2013: “Holy Father, I don’t

know if you know about Cardinal McCarrick, but if you ask the Congregation for Bishops there is

a dossier this thick about him. He corrupted generations of seminarians and priests and Supreme

Pontiff Benedict ordered him to withdraw to a life of prayer and penance.”

       196.     Upon information and belief, in 2013, laicization of McCarrick was initiated.

       197.     Upon information and belief, in May 2017, a victim of McCarrick sought

participation in the ADNY’s Independent Reconciliation and Compensation Program.

       198.     Upon information and belief, Defendant Holy See gave ADNY permission to

investigate the allegation against McCarrick.



                                                45
           Case 1:19-cv-11240-JGK Document 1 Filed 12/09/19 Page 46 of 64



          199.   Upon information and belief, in July 2018, ADNY determined that the allegation

was “credible and substantiated.”

          200.   Supreme Pontiff Francis remained complicit in the cover-up of McCarrick and did

not take action as to McCarrick or accept McCarrick’s resignation from the College of Cardinals

until July 2018 after several accusations that McCarrick had sexually abused minors became

public.

          201.   On August 12, 2018, the Office of Attorney General of the Commonwealth of

Pennsylvania released its Grand Jury Report regarding child sex abuse in Catholic Dioceses within

Pennsylvania.

          202.   On August 25, 2018, Archbishop Viganò publicly released his letter concerning

information about McCarrick.

          203.   Upon information and belief, on February 13, 2019, McCarrick was defrocked.

          204.   Upon information and belief, in August 2019, Seton Hall Seminary announced

findings from a report they had commissioned for an independent review.

          205.   The independent review found that, “McCarrick created a culture of fear and

intimidation that supported his personal objectives. McCarrick used his position of power as then-

Archbishop of Newark to sexually harass seminarians.”

          206.   The review further found that the Title IX policies in place “were not always

followed at Immaculate Conception Seminary and St. Andrew’s Seminary, which resulted in

incidents of sexual harassment going unreported to the University.”

          207.   On November 14, 2019, Cardinal Sean O’Malley reported to the U.S. Conference

of Catholic Bishops that the Vatican intended to publish its response to the investigation of

McCarrick in November, but the scope of the investigation necessitated a later publishing date.



                                                46
         Case 1:19-cv-11240-JGK Document 1 Filed 12/09/19 Page 47 of 64



       208.    Upon information and belief, the Vatican has not revealed the findings of its

investigation of McCarrick to date.

       209.    Plaintiff was raised in a devout Roman Catholic family and attended St. Francis of

Assisi in Hackensack, New Jersey, in the Archdiocese of Newark. Plaintiff and Plaintiff’s family

came in contact with McCarrick as an agent and representative of the Archdiocese of Newark,

New Jersey, St. Francis of Assisi, and Defendant Holy See.

       210.    Upon information and belief, Defendant Holy See allowed McCarrick to have

unsupervised and unlimited access to children, including in the Archdiocese of Newark and at St.

Francis of Assisi.

       211.    McCarrick’s duties and responsibilities in the Archdiocese of Newark included

recruiting and soliciting children in the neighborhood and their families to become members of

Defendant Holy See’s organization so that they would pay money to the organization.

       212.    By placing McCarrick and allowing him to work with children in the Archdiocese

of Newark and at St. Francis of Assisi and by allowing McCarrick to recruit and solicit children to

become members, Defendant Holy See affirmatively represented to minor children and their

families, including Plaintiff, that McCarrick did not have a history of molesting children and was

not a danger to children, that Defendant Holy See did not know or suspect that McCarrick had a

history of molesting children and that Defendant Holy See did not know that McCarrick was a

danger to children.

       213.    Defendant Holy See was in a specialized position where it had knowledge that

Plaintiff did not. Defendant was in a position to have this knowledge because it was McCarrick’s

employer, because Defendant was responsible for McCarrick and because its policies mandated

secrecy with respect to the sort of knowledge learned about McCarrick.



                                                47
         Case 1:19-cv-11240-JGK Document 1 Filed 12/09/19 Page 48 of 64



        214.    Plaintiff on the other hand was a child. As a child he was not in a position to have

information about McCarrick’s molestation of other children or Defendant Holy See’s knowledge

of the danger McCarrick posed to children. Nor was he in a position to know that Defendant Holy

See mandated that its employees keep such knowledge from others, including children like him.

        215.    In addition to the representations regarding safety being made directly to Plaintiff,

Defendant Holy See made these representations with knowledge and intent that they would be

communicated to the minor Plaintiff through his parents/caregivers’ words and actions. Defendant

Holy See also had reason to believe that the representations made to Plaintiff’s parents/caregivers

would influence Plaintiff and particularly that the representations would influence the amount and

type of time spent alone with McCarrick, McCarrick’s access to Plaintiff, and McCarrick’s ability

to molest Plaintiff.

        216.    Particularly, Defendant Holy See knew or should have known that McCarrick was

a child molester and knew or should have known that McCarrick was a danger to children before

McCarrick molested Plaintiff.

        217.    Because of the superiority and influence that Defendant Holy See had over him,

Plaintiff believed and relied upon these misrepresentations.

        218.    McCarrick sexually molested Plaintiff when Plaintiff was approximately 13 or 14

years old in approximately 1995 or 1996. This abuse occurred while Plaintiff was a minor.

        219.    McCarrick engaged in a similar course of conduct and pattern of sexual predation

of devout Catholic youth under his control.

        220.    Had Plaintiff or his family known what Defendant Holy See knew or should have

known--that McCarrick was a suspected child molester and a danger to children before Plaintiff

was first molested by McCarrick--Plaintiff would not have been sexually molested.



                                                 48
         Case 1:19-cv-11240-JGK Document 1 Filed 12/09/19 Page 49 of 64



        221.    Had Plaintiff and his family known that Defendant Holy See knew that there was a

widespread problem of its agents sexually molesting children using the confessional, Plaintiff

would not have been abused.

        222.    As a direct and proximate result of Defendant Holy See’s conduct described herein,

Plaintiff has suffered a monetary loss, a loss of Plaintiff’s time, a loss of Plaintiff’s labor and a loss

of Plaintiff’s services.

        223.    If Defendant Holy See had not engaged in its vast enterprise of soliciting funds,

recruiting members, and other commercial activities, and had not deceived Plaintiff while

undertaking this commercial activity, Plaintiff would not have been abused.

        224.    Peter’s Pence, Defendant Holy See’s seminary activities, its solicitation of funds,

and the other commercial and business activities described herein all had a direct role in causing

Plaintiff’s harms.

        225.    Defendant Holy See has concealed and continues to conceal important information

about its priests accused of sexual abuse of children.

        226.    Upon information and belief, prior to and since 2004, Defendant Holy See failed to

report multiple allegations of sexual abuse of children by its agents to proper civil authorities. As

a result, children are at risk of being sexually molested.

        227.    As a direct result of Defendant’s conduct described herein, Plaintiff John

Bellocchio has suffered, and will continue to suffer, great pain of mind and body, severe and

permanent emotional distress, physical manifestations of emotional distress, embarrassment, loss

of self-esteem, humiliation, physical, personal and psychological injuries. Plaintiff was prevented,

and will continue to be prevented, from performing normal daily activities and obtaining the full

enjoyment of life; and/or has incurred and will continue to incur expenses for psychological



                                                   49
          Case 1:19-cv-11240-JGK Document 1 Filed 12/09/19 Page 50 of 64



treatment, therapy, and counseling, and, on information and belief has and/or will incur loss of

income and/or loss of earning capacity.           The amount of Plaintiff’s damages will be fully

ascertained at trial.

                                     FIRST CAUSE OF ACTION
                                     BREACH OF CONTRACT

        228.      Plaintiff incorporates all consistent paragraphs of this Complaint as if fully set forth

under this count.

        229.      A contract was formed between Plaintiff and his family, on the one hand, and

Defendant on the other, when Plaintiff’s family agreed to place their child in McCarrick’s care and

allowed him to be on the parish premises and in the Archdiocese of Newark. Plaintiff was a party

to and intended beneficiary of this contract.

        230.      This contract was continually renewed as Plaintiff and his family year after year

continued their support of Defendant.

        231.      Additional contracts were formed when McCarrick developed a special relationship

with Plaintiff.

        232.      One of the implied terms of these contracts was to keep Plaintiff safe from child

sexual assault.

        233.      Another implied term of the contracts was that Defendant would not employ priests

who are child sexual abusers.

        234.      Another implied term of the contracts was that the Defendant would not conceal

knowledge of sexual abuse by agents from children and their families.

        235.      Another implied term of the contracts was that the Defendant would provide a

reasonably safe environment.

        236.      Another implied term of the contracts was that the Defendant would not allow

                                                    50
         Case 1:19-cv-11240-JGK Document 1 Filed 12/09/19 Page 51 of 64



parishioners and children to be sexually molested and abused.

        237.    Another of the implied terms of the contracts was that if priests or other employees

of Defendant observed, or became aware of, the Plaintiff being sexually abused by a priest, they

would immediately take the necessary steps to cause the illegal and outrageous conduct to cease.

        238.    Another of the implied terms of the contracts was that neither priests nor other

employees in the Archdiocese of Newark would sexually abuse minor children.

        239.    Defendant breached these duties under each of the contracts formed with Plaintiff’s

family, in part for the benefit of Plaintiff.

        240.    As a direct result of Defendant’s breach of its contractual duties, Plaintiff has

suffered the injuries and damages described herein.

        241.    As a direct result of Defendant’s breach of its contractual duties, Plaintiff and his

family suffered a loss of money and a loss of Plaintiff’s services.

                      SECOND CAUSE OF ACTION
     BREACH OF IMPLIED COVENANT OF GOOD FAITH AND FAIR DEALING

        242.    Plaintiff incorporates all consistent paragraphs of this Complaint as if fully set forth

under this count.

        243.    The contract formed between Plaintiff and his family, on the one hand, and

Defendant on the other, included an implied covenant of good faith and fair dealing.

        244.    Defendant breached the implied covenant of good faith and fair dealing and thereby

deprived Plaintiff of the right to receive the benefits under the contract.

        245.    As a result of Defendant’s breach of the implied covenant of good faith and fair

dealing, Plaintiff has suffered the injuries and damages described herein.

        246.    As a direct result of Defendant’s breach of its contractual duties, Plaintiff and his

family suffered a loss of money and a loss of Plaintiff’s services.

                                                  51
         Case 1:19-cv-11240-JGK Document 1 Filed 12/09/19 Page 52 of 64



                            THIRD CAUSE OF ACTION
                    DECEPTIVE TRADE PRACTICES (NY GBL § 349)

       247.    Plaintiff incorporates all consistent paragraphs of this Complaint as if fully set forth

under this count.

       248.    At all times material, Defendant Holy See engaged in the business of recruiting and

soliciting people to become members and contribute to the financial operation of the Roman

Catholic Church.

       249.    At all times material, Defendant Holy See continues to hold the Roman Catholic

Church out as being able to provide a safe environment for children and its leaders and people

working at Catholic institutions, including McCarrick, as safe to work with children, despite

knowledge of the widespread problem of child sexual abuse committed by its clergy.

       250.    Defendant Holy See has engaged in unlawful, unfair, fraudulent or deceptive

business practices including, but not limited to, concealing and covering up the widespread

problem of child sexual abuse committed by its clergy.

       251.    Defendant Holy See’s unlawful, unfair, fraudulent or deceptive business practice

includes, but is not limited to: 1) concealing the sexual assaults of, the identities and the

pedophilic/ephebophilic tendencies of McCarrick and its other agents; and/or 2) concealing from

proper civil authorities sexual assaults and abuse committed by McCarrick and its other agents

against minor children; and/or 3) attacking the credibility of victims of Defendant Holy See’s

agents; and/or 4) protecting Defendant Holy See’s agents from criminal prosecution for their

sexual assaults and abuse against children; and/or 5) allowing known child molesters to live freely

in the community without informing the public; and/or 6) violating the terms of relevant

international laws at the expense and safety of children; and/or 7) after receiving reports or notice

of misconduct by clerics such as McCarrick, transferring them to new parishes without any

                                                 52
          Case 1:19-cv-11240-JGK Document 1 Filed 12/09/19 Page 53 of 64



warning to parishioners or the general public of the threat posed by such clerics; and/or 8) making

affirmative representations regarding McCarrick’s and Defendant Holy See’s other pedophilic

and/or ephebophilic agents’ fitness for employment in positions that include working with

children, while failing to disclose negative information regarding sexual misconduct by clerics.

         252.   Defendant Holy See’s concealment, misrepresentations, and inadequate disclosures

about child sexual assaults committed by McCarrick and its other agents constitute unlawful,

unfair or fraudulent business practices because it creates a false impression about the standard and

quality of the business of Defendant Holy See, specifically the safety of children participating in

its programs and living in unsuspecting communities and working with and around children.

         253.   Defendant Holy See has engaged in unlawful, unfair, fraudulent or deceptive

business practices by promulgating policies which harbor and protect abusive priests and prevent

disclosure of reports of child sex abuse.

         254.   Defendant Holy See has engaged in unlawful, unfair or fraudulent business

practices by directing its agents in New York, the United States and worldwide to conceal from its

parishioners and the general public at large the sexual assaults of children committed by its priests,

bishops, clerics, agents and employees in order to avoid public scandal and to ensure continued

receipt of funds from its parishioners and continued membership from its parishioners.

         255.   Defendant Holy See’s unlawful, unfair or fraudulent business practices have

continued to perpetuate sexual assaults and impunity of its agents who have committed child sex

abuse.

         256.   Defendant Holy See’s practices were and are likely to mislead the general public at

large as to the safety and quality of the business of Defendant Holy See and/or the efforts made by

Defendant Holy See to address the problem of child sex abuse by its priests, bishops, clerics, agents



                                                 53
         Case 1:19-cv-11240-JGK Document 1 Filed 12/09/19 Page 54 of 64



and employees.

       257.    These unlawful, unfair or fraudulent business practices are likely to continue and

therefore will continue to mislead the public at large as to the real risk of sexual assaults by its

priests, bishops, clerics, agents and employees.

       258.    As a result of Defendant Holy See’s unlawful, unfair or fraudulent business

practices, Plaintiff was sexually abused by McCarrick and has suffered the injuries and damages

described herein, including pecuniary loss in the form of medical expenses and/or wage loss.

       259.    As a direct and proximate result of Defendant Holy See’s conduct, Defendant Holy

See has received and continues to receive financial contributions and continued support from

members of the general public at large.

       260.    Plaintiff requests a permanent injunction pursuant to restraining and enjoining

Defendant from continuing the acts of unlawful, unfair and/or fraudulent business practices set

forth above by discontinuing its current practice and policy of dealing with allegations of child

sexual abuse by its agents, and that it work with civil authorities to create, implement and follow

a policy for dealing with such molesters that will better protect children and the general public

from further harm.

       261.    During the pendency of this action, a preliminary injunction issued to enjoy and

restrain Defendant Holy See from the acts of unlawful, unfair and/or fraudulent business practices

set forth above by an order requiring that Defendant Holy See publicly release the names of all

agents, including priests, accused of child molestation, each agent’s history of abuse, each such

agent’s pattern of grooming and sexual behavior, and his or her last known address. This includes

the release of Defendant Holy See’s documents on the agents.




                                                   54
         Case 1:19-cv-11240-JGK Document 1 Filed 12/09/19 Page 55 of 64



                               FOURTH CAUSE OF ACTION
                            FALSE ADVERTISING (NY GBL § 350)

        262.    Plaintiff incorporates all consistent paragraphs of this complaint as if fully set forth

under this count.

        263.    Defendant, by and through its agents, servants and employees, has engaged in a

practice of purposeful, reckless, or negligent conduct in order to create a materially misleading

impression about the safety and environment at its parishes, youth programs, and other activities.

        264.    Defendant has disseminated false statements to the public and consumers at large,

including Plaintiff and his family, about its handling and knowledge of sexual abuse at its facilities

and its efforts to protect children, and has failed to disclose material information to the public,

including Plaintiff and his family, about the dangerous propensities it knew or should have known

a number of its agents possessed in an effort to protect itself from scrutiny and cast itself in a

positive light so that it can sell and/or increase consumption of the services it provides to the public.

        265.    As a result of Defendant Holy See’s conduct, Plaintiff has suffered the injuries and

damages described herein.

                           FIFTH CAUSE OF ACTION
                INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

        266.    Plaintiff incorporates all consistent paragraphs of this Complaint as if fully set forth

under this count.

        267.    Defendant’s conduct was extreme and outrageous.

        268.    Defendant’s conduct was done with the intention of causing, or reckless disregard

of the probability of causing, severe emotional distress to Plaintiff.

        269.    As a proximate result of Defendant’s conduct, Plaintiff has suffered and continues

to suffer severe or extreme emotional distress.



                                                   55
         Case 1:19-cv-11240-JGK Document 1 Filed 12/09/19 Page 56 of 64



                      SIXTH CAUSE OF ACTION
    VIOLATION OF CUSTOMARY INTERNATIONAL LAW OF HUMAN RIGHTS

       270.    Plaintiff incorporates all consistent paragraphs of this Complaint as if fully set forth

under this count.

       271.    The instructions, mandates and dictates of Defendant Holy See in the United States

prohibiting the disclosure of the identity and existence of pedophiles and sexual predators under

its control, thereby placing children in a position of peril, is a gross violation of established,

universally recognized norms of international law of human rights. The customary international

law of human rights has been codified in various international agreements including, but not

limited to:

               a.     the Universal Declaration of Human Rights, in that Defendant Holy See as

       a matter of policy, at all times practiced, ignored, tolerated, disregarded, permitted,

       allowed, condoned or failed to report child sexual abuse which the international community

       and the civilized world views as cruel, inhumane and degrading; and

               b.     the Convention on the Rights of the Child, in that Defendant Holy See

       among other things, did not make the interests of minor children in its control their primary

       responsibility; did not conform to international standards for the safety and health of those

       children in considering the suitability of their priests, clerics, bishops, archbishops,

       cardinals, agents and servants; did not take all appropriate legislative, administrative, social

       and educational measures to protect those children from sexual abuse; did not prevent,

       identify, report, investigate, treat or follow-up on instances of child sexual abuse of which

       it had knowledge; did not take all appropriate measures to ensure that school discipline was

       administered in a manner consistent with human dignity; and did not undertake to protect

       those children from sexual exploitation and abuse.

                                                 56
         Case 1:19-cv-11240-JGK Document 1 Filed 12/09/19 Page 57 of 64



       272.    Defendant Holy See signed the Universal Declaration of Human Rights in 1948;

Defendant Holy See signed the Convention on the Rights of the Child in 1990.

       273.    The worldwide acceptance of various international agreements, including the

Convention on the Rights of the Child, demonstrates that some of their provisions have attained

the status of customary international law. The Convention on the Rights of the Child provides that

"in all actions concerning children . . . the best interests of the child shall be a primary

consideration," Art. 3, that the signatories "shall take all appropriate legislative, administrative,

social and educational measures to protect the child from all forms of physical or mental violence,

injury or abuse, . . . , including sexual abuse," Art. 19, and that they "undertake to protect the child

from all forms of sexual exploitation and sexual abuse," Art. 34. These provisions codify

longstanding legal human rights norms that reflect actual practices of states in prohibiting child

sexual abuse, are not so novel as to be considered outside the bounds of what is customary, and

are of universal concern.

       274.    The practices, instructions, mandates, and dictates of Defendant Holy See in the

United States prohibiting the disclosure of the identity and existence of pedophiles and sexual

predators under its control and thereby placing children in positions of harm, whether undertaken

under the color of law or only in its capacity as a private actor, are violations of customary

international law, and are crimes to which the law of nations attributes individual responsibility.

                          SEVENTH CAUSE OF ACTION
              INJUNCTION FOR RELEASE OF NAMES OF SEX OFFENDERS

       275.    Plaintiff incorporates all consistent paragraphs of this Complaint as if fully set forth

under this count.

       276.    Defendant Holy See’s practices have endangered numerous children in the past and

these practices will continue to put children at risk in the future.

                                                  57
         Case 1:19-cv-11240-JGK Document 1 Filed 12/09/19 Page 58 of 64



       277.    Plaintiff, when he was a child, and other children today have the right to not be

harmed or sexually molested by agents and former agents of Defendant Holy See.

       278.    Defendant Holy See owes a duty to warn all children and their parents that come

into contact with its agents or former agents of allegations of sexual misconduct by the agents and

former agents because these children and their parents hold many of these agents and former agents

in esteemed positions, believe in the infallibility of the Supreme Pontiff, and the trustworthiness

of Defendant Holy See, all of which gives them virtually unlimited access to children.

       279.    Defendant Holy See also owes a duty to children and their parents to release all of

the names of and documents regarding its agents and former agents against whom Defendant Holy

See has deemed to have credible allegations of sexual misconduct with children to law enforcement

and to the public at large.

       280.    Unless injunctive relief is granted, numerous children worldwide, across the United

States and in New York are at risk of being sexually molested by Defendant Holy See’s agents and

former agents. In order to ensure that children are protected and free from sexual molestation by

Defendant Holy See’s agents and former agents, Plaintiff is entitled to and requests an injunction

ordering that Defendant Holy See:

               a.      Release the names of the perpetrators involved in the more than 3,400

       credible cases in Defendant Holy See’s possession to the public and to law enforcement;

               b.      Release the names of Defendant Holy See’s agents and former agents that

       it found guilty of sexual misconduct with children to the public and to law enforcement;

               c.      Require the Bishops of each diocese to release the names of all agents and

       former agents who have been credibly accused of sexual misconduct with children;

               d.      Release the names of Defendant Holy See’s agents or former agents that



                                                58
           Case 1:19-cv-11240-JGK Document 1 Filed 12/09/19 Page 59 of 64



        have admitted abusing children to the public and to law enforcement; and

                e.     Release the names of Defendant Holy See’s agents and former agents that

        have been convicted of sexually abusing a child to law enforcement and to the public.

                     EIGHTH CAUSE OF ACTION
  INJUNCTION FOR RELEASE OF DOCUMENTS REGARDING SEX OFFENDERS

        281.    Plaintiff incorporates all consistent paragraphs of this Complaint as if fully set forth

under this count.

        282.    Defendant Holy See’s practices have endangered numerous children in the past and

these practices will continue to put children at risk in the future.

        283.    Plaintiff, when he was a child, and other children today have the right to not be

harmed or sexually molested by agents and former agents of Defendant Holy See.

        284.    Defendant Holy See’s practices of retaining, hiding, and concealing evidence of

crimes of its agents and former agents has endangered numerous children and continues to put

children in peril.

        285.    Defendant Holy See owes a duty to all children and their parents to release all

documents relating to agents and former agents accused of sexually molesting children and also to

release.

        286.    Unless injunctive relief is granted, numerous children across the United States,

including in New York, and across the world are at risk of being sexually molested by Defendant

Holy See’s agents and former agents. In order to ensure that children are protected and free from

sexual molestation by Defendant Holy See’s agents and former agents, Plaintiff is entitled to and

request an injunction ordering that Defendant Holy See:

                a.     Release all documents on the 3,400 credible cases in Defendant Holy See’s

        possession to the public and to law enforcement

                                                  59
          Case 1:19-cv-11240-JGK Document 1 Filed 12/09/19 Page 60 of 64



                   b.     Release all documents related to Defendant Holy See’s agents and former

         agents that it found guilty of sexual misconduct with children to the public and to law

         enforcement;

                   c.     Release all documents related to Defendant Holy See’s agents or former

         agents that have admitted abusing children to the public and to law enforcement;

                   d.     Require the bishops of each diocese to release the documents related to

         agents and former agents who have been credibly accused of sexual misconduct with

         children; and

                   e.     Release all documents related to Defendant Holy See’s agents and former

         agents that have been convicted of sexually abusing a child to law enforcement and to the

         public.

                                   NINTH CAUSE OF ACTION
                                ADDITIONAL INJUNCTIVE RELIEF

         287.      Plaintiff incorporates all paragraphs of this Complaint as if fully set forth under this

count.

         288.      As a result of the violations under the common law of the states, the federal

common law, the laws of the 50 states and customary international law of human rights set forth

herein, and in addition to monetary damages for those violations, Plaintiff seeks orders:

                   a.     Requiring that Defendant Holy See cease its violations of the internationally

         recognized human rights of children;

                   b.     Requiring Defendant Holy See to report all allegations of child sexual abuse

         in each and every one of the United States;

                   c.     Requiring that Defendant Holy See conform its conduct to the mandates of

         the common law of the states, the federal common law, the laws of the 50 states, and

                                                     60
         Case 1:19-cv-11240-JGK Document 1 Filed 12/09/19 Page 61 of 64



       customary international law of human rights;

               d.      Requiring that Defendant Holy See act in ways that are in the best interests

       of children; and

               e.      Retaining jurisdiction in this Court for a period of no less than ten (10) years

       to ensure that the interests of children are not further compromised by the conduct of

       Defendant Holy See.

                                 TENTH CAUSE OF ACTION
                                      NEGLIGENCE

       289.    Plaintiff incorporates all consistent paragraphs of this Complaint as if fully set forth

under this count.

       290.    Defendant Holy See, by and through its agents, servants and employees, breached

duties owed to the Plaintiff under the common law of the states, the federal common law, the laws

of the 50 states, the law of the State of New York and customary international law of human rights

including, but not limited to:

               a.      The duty to provide reasonable care, custody and control of the minor

       children entrusted by their parents to the Roman Catholic churches under the absolute

       control of Defendant Holy See.

               b.      The duty to warn parents who entrusted their children's care, custody and

       control to the churches of the Roman Catholic Church that priests and other clerics were

       known pedophiles, sexual predators and perpetrators of child sexual abuse.

               c.      The duty to warn parents and children of a dangerous condition on

       Defendant’s premises.

               d.      The duty to provide reasonable supervision of its employees to prevent

       sexual abuse.

                                                 61
         Case 1:19-cv-11240-JGK Document 1 Filed 12/09/19 Page 62 of 64



               e.      The duty to not retain employees that presented an unreasonable risk of

       harming others.

               f.      The duty to report known or suspected perpetrators of child sexual abuse to

       authorities as required by statutory law, common law, and customary international law.

       291.    The Defendant knew that its priests, clerics and agents in the United States,

including New York, were committing acts of child sexual abuse and engaging in dangerous and

exploitive conduct as pedophiles, sexual predators and perpetrators of child sexual abuse, and that

these priests, clerics, bishops, archbishops, cardinals, agents, and employees created an unsafe

condition on the premises of the aforesaid churches and schools, institutions to whom the custody

and control of said minor children was placed.

       292.    The acts and omissions of Defendant Holy See, alleged herein, including the

concealment of its policy of harboring and protecting its abusive priests, agents and employees

from public disclosure and prosecution and directives prohibiting the reporting of child sexual

abuse to authorities, as part of a regular course of commercial conduct and particular commercial

transactions and acts, was a substantial factor in bringing about the damages suffered by the

Plaintiff described herein as a result of child sexual abuse.

                           ELEVENTH CAUSE OF ACTION
                       NEGLIGENT TRAINING AND SUPERVISION

       293.    Plaintiff incorporates all consistent paragraphs of this Complaint as if fully set forth

under this count.

       294.    At all times material, McCarrick was employed by Defendant and was under

Defendant’s direct supervision, employ, and control when he committed the wrongful acts alleged

herein. McCarrick engaged in the wrongful conduct while acting in the course and scope of his

employment with Defendant and/or accomplished the sexual abuse by virtue of his job-created

                                                 62
         Case 1:19-cv-11240-JGK Document 1 Filed 12/09/19 Page 63 of 64



authority.

       295.    Defendant had a duty, arising from its employment of McCarrick, to ensure that

McCarrick did not sexually molest children.

       296.    Further, Defendant had a duty to train and educate employees and administrators

and establish adequate and effective policies and procedures calculated to detect, prevent, and

address inappropriate behavior and conduct between clerics and children.

       297.    Defendant was negligent in the training, supervision, and instruction of its

employees. Defendant failed to timely and properly educate, train, supervise, and/or monitor its

agents or employees with regard to policies and procedures that should be followed when sexual

abuse of a child is suspected or observed.

       298.    Defendant was additionally negligent in failing to supervise, monitor, chaperone,

and/or investigate McCarrick and/or in failing to create, institute, and/or enforce rules, policies,

procedures, and/or regulations to prevent McCarrick’s sexual abuse of Plaintiff.

       299.    In failing to properly supervise McCarrick, and in failing to establish such training

procedures for employees and administrators, Defendant failed to exercise the care that a

reasonably prudent person would have exercised under similar circumstances.

       300.    As a direct result of the foregoing, Plaintiff sustained physical, emotional, and

psychological injuries, along with pain and suffering.

                                TWELTH CAUSE OF ACTION
                                 NEGLIGENT RETENTION

       301.    Plaintiff incorporates all consistent paragraphs of this Complaint as if fully set forth

under this count.

       302.    Defendant became aware or should have become aware of McCarrick’s propensity

for child sexual abuse, and failed to take any further action to remedy the problem and failed to

                                                 63
         Case 1:19-cv-11240-JGK Document 1 Filed 12/09/19 Page 64 of 64



investigate or remove McCarrick from working with children.

       303.    Defendant negligently and/or recklessly retained McCarrick with knowledge of

McCarrick’s propensity for the type of behavior which resulted in Plaintiff’s injuries in this action.

       304.    Defendant negligently and/or recklessly retained McCarrick in a position where he

had access to children and could foreseeably cause harm which Plaintiff would not have been

subjected to had Defendant acted reasonably.

       305.    In failing to timely remove McCarrick from working with children or terminate the

employment of McCarrick, Defendant negligently and/or recklessly failed to exercise the degree

of care that a reasonably prudent person would have exercised under similar circumstances.

       306.    As a direct result of the foregoing, Plaintiff sustained physical, emotional, and

psychological injuries, along with pain and suffering.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff demands judgment against Defendant Holy See in an amount

in excess of $75,000.00, plus costs, disbursements, reasonable attorneys’ fees, interest, and such

other relief that the Court deems just and equitable, including the injunctive relief sought above.

       DEMAND IS HEREBY MADE FOR A TRIAL BY JURY.

Dated: December 8, 2019
       New York, New York                      JEFF ANDERSON & ASSOCIATES, P.A.



                                                    s/Nahid A. Shaikh
                                               Nahid A. Shaikh, #5327747
                                               52 Duane Street, 7th Floor
                                               New York, NY 10007
                                               Telephone: (646) 759-2551
                                               Email: nahid@andersonadvocates.com

                                               Attorney for Plaintiff



                                                 64
